Explanations of vote
Oral explanations of vote
(IT) Mr President, I support the compromise reached on the proposal for a directive because, despite some sticking points, I think it is a good text which protects patients from the great dangers arising from taking falsified medicinal products. Over the years we have seen a huge increase in the number of these products, and the most recent estimates indicate that about one and a half million medicines are sold illegally in Europe, particularly via the Internet.
These data constitute a serious threat not only to patients but also to European producers. At stake here are the protection of public health and the safeguarding of consumers, who must be given an assurance that strict safety measures and effective sanctions will be employed by Member States. With today's vote, effective and flexible rules will be introduced, and we will also fight against organised crime.
To understand the safety requirement affecting the sector, one need only think that, in 2008, approximately 34 million illegal medicines were seized. We could perhaps have been a little bolder with regard to the traceability of medicines and active ingredients from third countries. Nevertheless, the step we have taken today is still important.
(IT) Mr President, the Commission proposal on preventing the entry of falsified medicines into the supply chain highlights a concern that is becoming a priority for all Europeans: the quality and safety of the medicines we use every day.
It is therefore necessary to introduce a new European strategy to combat the rampant phenomenon of the spread of falsified medicines, with the dual purpose of being able to respond to this growing threat to public health and of being able to ensure the safety of all patients.
The latest reports on the subject have indeed recorded a truly sharp increase in seizures of falsified medicines by customs, as well as a growing, and therefore extremely dangerous, trend for falsifying not only 'lifestyle' medicines but also life-saving medicines, including medicines to treat cancer, heart disease, psychiatric disorders and infections.
(IT) Mr President, the number of falsified medicines seized along the border of the European Union in 2007 was 384% higher than in 2005. We also saw an increase in the trend for falsifying even life-saving medicines, including medicines to treat cancer and heart disease, psychiatric disorders and infections.
These figures reflect an alarming scenario, in which patients are likely to encounter situations such as treatment failure, thus endangering their health and, in some cases, their lives. I welcome the Commission's proposal. Mrs Matias's report rightly points out, however, the negative aspects and points on which we are bound to reassure our citizens.
In particular, I would stress that the Commission's proposal fails to provide exhaustive answers concerning the nature and characteristics of a falsified medicinal product, active ingredient or excipient, or any definitions of the various parties involved in the supply chain, whose roles and responsibilities should be clarified.
The sanctions in the Commission proposal are inadequate, but above all the proposal takes no account of the sale of medicines on the Internet, one of the main channels through which falsified medicines enter the European market.
(IT) Mr President, I voted for the report by Mrs Matias since the entry of falsified medicinal products into the legal supply chain poses a threat to the entire European pharmaceutical system, as it undermines the confidence citizens have in the quality of medicines sold in pharmacies and other places of legal distribution.
It is important to curb the steadily growing phenomenon of falsified medicines in all European countries in order to protect and ensure the health of our citizens. The active ingredients contained in a falsified medicine may in fact be sub-standard, completely absent, or present in an incorrect dose.
(IT) Mr President, the official figures say it all: 1% of the medicines sold legally in the European Union are falsified. What is more, the latest surveys show that the phenomenon is steadily growing and that its proportions have now exceeded the warning stage.
As Mr Antoniozzi has already emphasised, the falsification of life-saving medicines is particularly profitable when those medicines are produced in India or China and then passed off as European products. These substances pose an unprecedented risk, and they could threaten the lives of those who use them for therapeutic purposes.
I voted for the report to say No to cowboy sales via the Internet, the preferred channel for placing these poisons on to the European Union pharmaceutical market. With the adoption of this document, Parliament will finally be able to make its voice heard, acquiring the means necessary to find and punish these people who are no better than drug dealers, unscrupulous criminals who have been getting rich for too long at the expense of sick people.
(IT) Mr President, the problem of falsified medicinal products is one that is having an ever greater impact at international and EU level, in terms of the increased number of cases as well as the advances in the development of these products. These are the challenges to which Mrs Matias's report - the outcome of long and painstaking negotiations - sets out to respond.
The report, for which we expressed our support, has established a regulatory framework which, taking as its basis more precise and detailed definitions, took into account all the actors, stages and aspects of the pharmaceutical supply chain - safety, traceability and obligations of the distribution chain - in order to achieve a good compromise.
These are some of the issues on which we must try to work in order to achieve the main goal of establishing more stringent standards and to prevent the entry of falsified medicinal products, thus achieving a positive and more comprehensive regulatory framework that safeguards the health of citizens, protecting them from the risk of serious consequences.
(SK) Mr President, according to estimates, about 1% of the overall volume of medicines supplied to patients legally through the pharmacy network in the EU today are fake. That percentage is constantly rising. This is about people's health. Fake medicines may have effects other than those of the tablets prescribed by the doctor. They may also be a risk to health.
Counterfeiting is a crime and must carry specific penalties. The new legislation, which I support, introduces more safety elements, as well as penalties for counterfeiters. It defines a monitoring system improving the identification of medicines, so that in future the flow of medicines can be traced all the way from the producer to the consumer.
The sale of medicines via the Internet is also included within the framework of the new rules. This represents one of the most common ways for fake products to get onto EU markets.
(HU) Mr President, I too gladly supported this report, because, as my fellow Members have mentioned several times, WHO estimates indicate that falsified medicinal products are circulated in large quantities in EU Member States. Their number is continuously increasing, and we must therefore do everything in our power to prevent falsified medicines from entering the supply chain. Even though this does not threaten the entire pharmaceutical industry, it still undermines people's confidence in pharmacies, not to mention the fact that falsified medicinal products may contain sub-standard active ingredients. Estimates indicate that the number of boxes of falsified medicines could reach 42 million by 2020, exposing the European economy to significant risk.
The European pharmaceutical sector realises a total annual turnover of more than EUR 170 billion. We must prevent unfair competition from foreign producers that place medicinal products on the market, the manufacturing process of which cannot be checked. Furthermore, I believe it is important that we discuss matters such as the sale of medicinal products over the Internet. Through virtual pharmacies, products which are clearly subject to medical prescription are available over the worldwide web. Not to mention that this is the easiest way for counterfeiters to introduce their products into the supply chain.
(IT) Mr President, I voted for the motion for a resolution on the progress of Croatia's accession to the European Union within the framework of the enlargement process, because I attach great importance to starting this process and to the progress made by Croatia.
In essence, we hope that the enlargement will extend beyond Croatia and end up encompassing the whole of the Western Balkans. This is one of the key points of Europe's neighbourhood and enlargement policies.
My vote is therefore, without doubt, in favour of the Swoboda report.
(FR) Mr President, we have been obliged to adopt a report today on the protection of patients from falsified medicines, partly because the market liberalism advocated by the European Commission has opened the door to the market in falsified products. Deregulated competition leads to medicines being falsified for the benefit of companies. The victims are consumers.
I voted for this report even though I am not entirely convinced that the definition of a falsified product is correct. Furthermore, it is not entirely clear who should be punished when a falsified medicine is found. However, it is an initial step in the right direction, and we shall see in a year's time if our action was effective.
(IT) Mr President, the resolution adopted today has established important principles for the protection of consumers, increasing safeguards against the spread of falsified medicinal products. This is an extremely dangerous phenomenon, and one of the most significant remedies has been to stem the online sale of medicines of dubious origin. Moreover, through the adoption of a number of guarantees, we will establish strict regulations that require permits and inspections.
This does not, however, mean that forms of health protection and medical prescriptions are cancelled out. It must be remembered that the legislative power of Member States is unaffected in this respect and that they may retain or limit the ban on the online sales of drugs within their territory.
This is an opportunity for Member States to better regulate the matter, but we must remember, Mr President, that citizens can order medicines from another Member State and that this regulation should not be seen as another opportunity to benefit the pharmaceutical industry. Instead we must continue to progress along the trail of liberalisation that the EU is currently blazing by adopting measures such as this.
- (SK) Mr President, we are debating a law on counterfeit medicines. We know that, after weapons and drugs, the pharmaceutical industry makes the largest profits, and it is no accident therefore that criminals are focusing on counterfeit medicines, in order to deceive those of our fellow citizens who are patients.
Frequently a medicine that is supposed to treat cancer or the heart does not contain any of the effective ingredient, or only a small percentage of it, and this crime puts at risk the health and often even the life of the patient.
It is good that we have also adopted principles in this text, new principles, which tighten up the penalties for those who engage in criminal activity in this area, and I am pleased that Europe has taken a step in the right direction. Sales on the Internet will be better monitored, of course, as well as sales through the standard supply system, which often sells fake medicines.
(IT) Mr President, in recent years the number of falsified medicinal products has increased exponentially, and it is regrettable that, despite a 384% increase in the sale of these products between 2005 and 2007, the Commission has been so late in taking action. We are absolutely convinced by the stance taken by the rapporteur, who has sought to improve the Commission's text by also considering the sale of medicines via the Internet.
In recent years I have repeatedly questioned the Commission on this topic and highlighted the dangers involved, but no answers have ever been given or any concrete action taken. Today we therefore welcome the rapporteur's efforts to improve the text, and hope that from now on Europeans' health will actually be a matter of primary concern to our institutions.
(IT) Mr President, I voted for the report by Mrs Matias, as it is vitally important to increase safety standards and establish effective, efficient and tough rules to prevent falsified medicinal products from entering the European Union. This is a requirement and a duty that we must fulfil on behalf of all European citizens, who are often unaware that they are buying a falsified medicine.
I agree with the thrust of the report, which introduces obligations to be met not only by distributors but also by all those involved in the supply chain. Indeed, it is often in the intricacies of the various steps in the distribution chain that high-risk products are introduced. Monitoring must not, however, only be carried out when products are placed on the market. Rather, inspections should take place at the sites where medicinal products and active ingredients are produced, including in third countries.
I do have one concern, however, which I must voice: I would have preferred the regulation to have regulated matters more effectively, by harmonising the various national laws, including online sales, in order to fully protect European consumers.
(IT) Mr President, I voted for this report because the regulatory framework that emerges from it is much better than the one laid down by the 2001 Directive. The latter placed the sole responsibility for compliance with wholesale distributors, thus failing to guarantee the reliability of the pharmaceutical supply chain in any way.
The report we voted on today introduced measures to further ensure the safety of pharmaceutical products such as, for example, the stepping up of inspections of manufacturers outside the European Union on the basis of a risk analysis. The proposed amendment also includes the need to publish in an EU database a list of certified wholesale distributors, in other words distributors for which compliance with EU legislation has not been established through inspection by the Member State alone.
We could nevertheless have hoped for a more ambitious outcome. I refer particularly to the introduction of mandatory inspections of active-ingredient production sites in third countries. These were omitted on the grounds that implementation costs would have been too high. If they had been introduced, we could have avoided the oft repeated situation of European companies having to meet very high quality standards, while companies that produce in other parts of the world benefit from regulatory frameworks that are undoubtedly less stringent. I therefore hope that improvements can be made in the future.
(IT) Mr President, more than 100 million workers depend directly or indirectly on small and medium-sized enterprises today in Europe. Yet small and medium-sized enterprises are experiencing an unprecedented crisis: lack of liquidity, bureaucratic obstacles and constraints and administrative barriers.
Herein lies the crux of this motion for a resolution: Parliament is calling for credit and loan guarantee programmes for small and medium-sized enterprises and a vigorous European drive that is more than just a pipe dream to combat the new - and for many prohibitive - business-banking requirements, particularly with regard to higher collateral guarantees and risk premiums.
Lastly, I agree with the need to significantly increase funding within the framework of the Competitiveness and Innovation Programme, and to revive the issue of simplification with strength and determination: streamline and simplify, so that firms wishing to access funds are able do so without having to resort to very expensive outside consultants. These are the reasons why I voted for this resolution: the SMEs and the 100 million European workers employed in the sector expect it of us.
(SK) Mr President, of all the practical aspects relating to the revision of EU instruments supporting the funding of small and medium-sized enterprises (SMEs), I would like to highlight in particular the problems of external funding. It is clear that a large number of SMEs will continue to depend mainly on credit and loans. It is disturbing that the banking sector is demanding ever greater securities and higher risk premiums, which reduces the chances of funding and of these businesses making use of entrepreneurial and job opportunities.
I therefore consider it necessary to strengthen individual programmes at the Member State level, and also to boost the resources of the EU and the European Investment Bank focused on innovative financial instruments. It is necessary to support the further implementation of guarantee instruments in connection with revolving loans - and I would emphasise this - and the exploitation of financial instruments involving risk spreading, as well as the expansion of microfinancing institutions.
(PL) Mr President, this is an important motion for a resolution on the mechanism of financial support for small and medium-sized enterprises. Occasionally, we face criticism that on one hand we talk about the important role of this business sector - in manufacturing, in the creation of one third of the GDP in the European Union and in the creation of secure jobs - but without good instruments providing financial support to these companies. Most of the EU funds for development and innovation go primarily to large companies due to their requirements. This should be changed, since small and medium-sized enterprises are unable to meet the demands made of them.
The crisis has severely limited small and medium-sized enterprises' access to credit and loans, and new regulations that are targeted at the banking sector may make matters even worse. Let me mention here the Basel III package, which has already been approved, with regard to its precautionary standards. I believe that access to funding for business development, particularly in the field of innovation, is especially important. We emphasise the role of small and medium-sized enterprises, particularly as a group of 'sleeping innovators'. These small and medium-sized enterprises need to enter the European market on a wider scale. This will help to revive the economy, create jobs and achieve the objectives established in the Europe 2020 Strategy.
(IT) Mr President, it is necessary to evaluate and review existing instruments to support the financing of small and medium-sized enterprises in view of the next multiannual financial framework if we wish to focus on promoting the recovery of the real economy in this and other sectors in order to overcome the crisis once and for all.
This need is also imposed by the protection of small and medium-sized enterprises' interests if - as Basel III proposes - higher equity capital requirements are established for banks. It is also required by the situation of many financial intermediaries, who are deterred by the administrative burdens created by complex European financial regulations, and it is influenced by the difficulties created by different tax and support systems. It is prompted by a requirement to make European Union support programmes consistent in order to provide better guarantees and a good balance between national and EU schemes.
I therefore support the proposal to establish a one-stop shop for the various EU financing instruments aimed at SMEs. Simplifying bidding and procedures for access to markets is an important means of support even if it proves necessary to increase funding. Massive sums have been spent to save careless banks: I feel that spending on 23 million small and medium-sized enterprises can only be an asset.
(IT) Mr President, I voted for the motion for a resolution because I believe that we need a European strategy for SMEs which, as we all know, are the backbone of our economy and need support and help.
The next European Union financial programming cannot therefore ignore these considerations and must increase and diversify the resources available. However, this is only one measure and inadequate at that: more are needed. It is important to act with the aid of a long-term strategy to avoid stopgap or one-off measures - I refer to the new financial rules that the EU is preparing to implement. We need to ensure that these new regulations do not make it tougher to lend to businesses - I am also referring to Basel III.
This is the real new challenge: to reconcile and regulate the banking system while preventing costs from being passed on to companies, citizens and SMEs. We need growth to help rehabilitate and support the sector, putting our ideas into practice.
Mr President, I am happy to support this resolution, but of course one of the main problems faced by SMEs is access to credit. This is a major impediment to job creation and indeed growth. In countries undergoing severe austerity measures - like my own country, Ireland - this issue is particularly severe and I believe it needs to be dealt with immediately.
We need to act at EU level to ensure that banks are willing and able to finance SMEs. Recapitalisation of banks is important, but recapitalised banks with the SME sector on its knees is a recipe for disaster.
My real fear is that we are going to end up with a highly capitalised banking system, while the real economy is on floor. We all talk about growth, and that is the only way that many of the peripheral economies can climb out of the abyss that they are already in. Yes, it is a balancing act, but we have a situation where the health of our financial institutions is improving day by day but SMEs still remain in intensive care.
(IT) Mr President, demographic trends recorded in recent years lead us to consider the need to implement a strategy for fresh cohesion and coherence in the pensions field, to promote solidarity between generations and between people, while helping to ensure a safe and adequate income after retirement.
I agree with the rapporteur when she notes that there are major differences between pension systems in Europe. They have been greatly affected by the severe financial and economic crisis with rising unemployment, declining growth, lower investment returns and growth in public debt. Pension funds find it more difficult to ensure adequate pensions and, in some cases, to honour their commitments.
During the reform of their pension systems, many Member States have made swingeing cuts. Financial sustainability is important, but we should also take into account the need to ensure an adequate income. Budget sustainability and adequacy of pension systems are not conflicting goals but two sides of the same coin: true sustainability cannot be achieved without an adequate retirement income.
By virtue of my experience as Minister for Employment in Italy, Mr President, I can confirm that if there is no compliance by the Member States, it will be very difficult for individual States to adapt to this type of legislation.
(DA) Mr President, not so long ago, the European Court of Justice ruled that Germany must have greater transparency with regard to its occupational pensions and that it must put these pensions out to public tender. I had great expectations that this would be a ruling that would have a knock-on effect on other countries in Europe. This, unfortunately, did not happen, and the Commission has not been willing to put pressure on other countries that tie their people to certain pensions. Therefore, it is also important that the European Parliament has now determined that pension systems shall have an earning capacity for citizens. There is to be transparency with regard to costs and returns and we must remove the barriers to mobility across borders. All of these are good and sound liberal principles, but if we take this to its logical conclusion, people should also be able to move their pensions from one fund to another if the unemployment or pension fund that they have been assigned to by their trade union or employer does not do its job properly. We did not achieve that much this time round, but we have nevertheless taken a step in the right direction today, and I think this is good for the internal market and for citizens' chances of getting a decent return on their pensions.
(IT) Mr President, given the pressure it exerts on budgets, efficiency in social spending currently plays a key role in the economic systems of Member States. This has been illustrated in recent years, when we have seen a rise in unemployment, poverty and social exclusion, resulting in worsening budget deficits in many Member States, followed by pension funding problems.
I welcome the report by Mrs Oomen-Ruijten, which aims to provide new impetus at national and European Union level, helping to create solid pension systems that are adequate in the long term, sustainable and safe.
However, I take this opportunity to recall that we still lack a common set of criteria, definitions and an in-depth analysis which would thoroughly explain the various pension systems and their capacity to meet the needs of citizens. I wonder how we can tackle such a sensitive issue in the absence of such a study. I therefore call on the Commission to remedy this shortcoming by taking appropriate action to come up with a typology of pension systems in Member States as well as with a common set of definitions in order to make systems comparable.
(NL) Mr President, I would just like to make a suggestion. I notice that an awful lot of speakers have run way over their allotted speaking time, sometimes by as much as 30 seconds. I would ask you to be stricter about ensuring adherence to the set speaking time. You can, of course, be strict with me in this respect, as well.
Having concluded the vote so quickly, I thought I would be more flexible with fellow Members who have run over their allotted time. If you ask me to be strict, I will be strict, but always in moderation of course.
(IT) Mr President, I, on the contrary, appreciate your generosity, because during the discussions we never have an opportunity to go over one minute and this is therefore another chance to speak and debate, on the explanations of vote in this case, which after all go to the root of the reports that we vote on.
European pension systems are in an increasingly alarming state. We must act now to ensure that men and women have equal opportunities, protecting those who decide to retire today and, at the same time, protecting those who are only now taking their first steps in the labour market. In Europe, women still earn on average 18% less than men.
The main effect of this wage disparity is apparent at retirement age: because they have earned less throughout their working lives, women also have lower pensions. As a result, women are more affected than men by persistent poverty. Especially in times of crisis, we need to include a gender perspective in all policies, adopting national measures that are agreed on and coordinated at European level.
(PL) Mr President, the purpose of the Green Paper is to gather the views of the Member States on how to achieve the intended goal of adequate, stable and secure pensions, given that the report adopted by the Commission rightly concludes firstly that there is no reason to harmonise pension systems, and secondly that Member States should provide various forms for the development of future pensions, and above all that they should recognise a minimum pension in order to protect people from poverty. Thirdly, Member States such as Poland which implemented a difficult pension reform, resulting in a deficit increase and public debt, should not be penalised by the excessive deficit procedure. Fourthly, the pension system should encourage longer working lives, which is consistent with the trend in the labour market. In my opinion, the conclusions are fully in line with the EU's Europe 2020 economic strategy, and in particular with the employment strategy and the fight against poverty and social exclusion.
(IT) Mr President, I voted for this resolution because I believe that the compromise reached with such difficulty within our committee is essentially positive, insofar as it is a tool to remind Member States to ensure that pensions are adequate, sustainable and portable throughout Europe, in the context of a significantly ageing population.
I would however like to make three criticisms, which I hope the European Commission will implement in the coming White Paper. The first is the lack of recognition of the importance of the third pillar in pension systems. Second, although the difference in retirement income between men and women resulting from the pay gap, breaks for periods of care and greater unemployment among women has been acknowledged, there are no flexibility criteria for women of retirement age who cease to be employed, and there is no adequate recognition of periods of care for the purpose of defining retirement age. This would, however, be desirable. Thirdly, European citizens' right to a common programme of welfare education and information about their pension and insurance situation should be affirmed, in particular for young people and workers throughout the course of their working lives.
(FI) Mr President, it is very important at European level to try to move towards adequate, sustainable and safe pension systems. We obviously have to remember that there are 27 different Member States in the EU. Their economic circumstances still vary in many respects, and pensions differ greatly in terms of size. We basically have to ensure, however, that pension income is adequate in the different Member States.
I am mainly concerned about the pensions of those young people who work in the different countries, the different Member States of the European Union. How can we make sure that pensions can be transferred more satisfactorily from one country to another, and not just from pension fund to pension fund, as there are big problems with those too? I would hope for flexibility in this. In this we perhaps need Europeanwide coordination.
I know that the pensions debate will continue, as recently I read that in 2010, for example, the life expectancy of children born in Finland is 100 years. If we consider that 30 years are spent studying and 30 years are spent at work, then they will be on a pension for 40 years. We will therefore definitely have to think about systems in a new way, so that this situation can be dealt with in a manner that is sustainable for everyone.
- (SK) Mr President, I voted in favour of the report, even though the Green Paper drawn up by the European Commission has its shortcomings. The 2020 Strategy presents a dream future to us. The Green Paper launches a discussion on the actual future, but ignores reality. One motif runs through the entire Green Paper: let old people work.
The authors of the Green Paper do not even try to look for a solution at the point where life begins. They use the word 'woman' only six times. They use the word 'family' three times and 'child' only once. I therefore think that the Commission should draw up its White Paper in a substantially more comprehensive way, emphasise the importance of motherhood and the informal work of women, listen to the Confederation of Families from all over Europe and incorporate a new imperative into all of its policies and strategies: family mainstreaming.
- (SK) Mr President, the differences between the various Member State pension systems are enormous, which results from the fact that this area belongs within, and should continue to belong within, the direct powers of the Member States. Of course, a certain consultancy is essential, in my opinion, because the European Union and the Member States must look for a solution immediately to economic and demographic challenges such as, for example, forecasts that the ratio of inhabitants over 65 to the population of productive age will rise to 53% in 2060. At the same time, there are only two workers to every pensioner. In this context it is natural that average public expenditure on pensions and expenditure related to ageing will increase, and it will become ever more difficult to provide adequate pensions. It is therefore necessary to encourage people to enter the labour market, increasing employment levels and economic growth. The importance of the family is also not sufficiently emphasised, as my colleague Mrs Záborská has said. Nobody talks about the need to have children to improve our pension system.
(BG) I voted for this report, because I believe that the development of adequate and sustainable European pension systems is very important, especially when you consider the demographic processes which Europe is undergoing and that we have a continent, which continues to an increasingly ageing population and an increasing number of people will have to be supported on less and less.
I would also like to say that the changes, which I also support, and which involve the Commission setting up groups of experts to draft projects with which to help the national systems, should not extend their authority too much. Pension policy is a policy of the Member States and the Commission must not exceed its authority, even though its advice will be useful in all cases.
(PL) Mr President, we have adopted an extremely important report on pension systems in Europe. We are in fact facing serious demographic challenges. The birth rate is very low, life expectancy is increasing, and public spending is growing due to ageing societies. Debates on raising the retirement age are being held in many countries. The current economic and demographic situation forces us to give serious thought to this issue.
As I said, life expectancy is increasing. We are working under better conditions, which allows us to work for longer. Pension systems fall under the competence of the Member States. However, the time has come for them to be coordinated at EU level, for example in relation to the functioning of the internal market and the requirements of the Stability and Growth Pact. Expenditure on pensions and medical treatment significantly affects the state of public finances in the individual Member States. We need to encourage people to extend their careers by means of improved working conditions and higher wages.
Mr President, I welcome this report. Hopefully it will put the issue of pensions centre stage in EU matters.
I think the core issue is: how are Member States going to finance adequate pensions for their citizens? What systems will they put in place using some combination of the three pillars to ensure that their pension systems are sustainable?
There is a yawning gap between current pension provision and what will be needed to provide pensions at current levels for the next 40 years. Indeed, an estimate from a major insurance company states that the gap between what we are currently providing, both public and private, and what will be needed to ensure that pension provision remains at the same level in 40 years' time for the EU 27, is EUR 1.9 trillion per year. That is a staggering figure and, while measures such as, perhaps, longer working lives or other initiatives will help to bridge that gap, there is still an enormous fiscal black hole.
I hope that this debate and the subsequent White Paper from the Commission will ensure that we begin to deal with this matter in a realistic way.
(GA) Mr President, I was pleased to vote for this report, because I feel that it is more than time for us to discuss this issue in Parliament.
Without a doubt the pensions problem at this point is a 'bomb ready to explode', and it will be worse in the future. But certain practices must be eliminated; for example, in my own country, there will be politicians resigning now who will receive more on pension than if they continued working. There is no sense whatever in that.
In addition, there are people on pension who are getting more on pension than they were getting twenty years ago when they had young children and a large mortgage.
These issues must be discussed, and in particular a huge reserve must be established to provide pensions in the future.
Mr President, we now see what is meant by European economic governance, by fiscal federalism. Whatever else we say about the leaders of the EU, no-one can fault their lack of ambition. We see here their sheer hunger for power. Awesome. Inexorable. Rude and incontinent.
Not only are we talking about tax harmonisation, about a European debt union, about automatic fiscal transfers, but we are also talking about the harmonisation of pensions. We are talking about the harmonisation of public sector salaries. We are talking about the full machinery of single EU economic governance.
I am sure you can spot the logical flaw here. This is being done as a result of the failure of monetary union. European monetary union has not worked, so let us have European economic and fiscal union. Closer integration has failed to deliver, so let us have more integration. In the process, what we are doing is condemning the peoples of several of the Member States to preventable poverty and preventable emigration, in order to sustain our own conceit.
Mr President, it is quite clear that across the political spectrum we all want adequate, sustainable and safe European pension systems. If we confined ourselves to the idea of making sure that a worker in one State can move to another Member State and take their pension with them, that might be a valid idea to pursue.
We should, however, be careful about the different structures of pension systems in different Member States. Some are more private-oriented and some are very much State-funded. As we move towards more harmonised European pension systems, the concern I hear from my constituents is whether they will have to bail out underfunded or badly managed State pension funds in other countries, just as we have had to bail out badly managed countries and their national debt.
We talk about sustainable pensions, yet at the same time we bring about policies in this place such as the Alternative Investment Fund Managers Directive, which will reduce the returns on savings and investments for tomorrow's pensioners. We must make sure we have a consistent message.
(DE) Mr President, I have voted in favour of the Oomen-Ruijten report and would like to emphasise two points. Firstly, when we see that in some countries in Europe too many pensions are being paid out too early, but these countries are getting into difficulties and the others are having to bail them out, that is unfair. This unfairness cannot, of course, be refinanced via the EU. We need European coordination in this regard.
The second point that I am very pleased with in this report is the fact that it makes it very clear, according to the principle of subsidiarity, that the Member States themselves are responsible for pension provision. That is indeed the case.
I therefore consider this report to be a step in the right direction in that, on the one hand, we in Europe are recognising that our citizens want more coordination in the social sphere because they feel unfairly treated and, on the other, we are making it clear where the main responsibility lies, namely with the Member States.
This report represents a step in this direction. We will do everything possible to ensure that the White Paper continues to push ahead with this.
(FI) Mr President, I voted in favour of this proposal, though I want to remind everyone that pension policy, like social policy, is a national matter and the power of decision must also remain national. Nevertheless, European cooperation is needed in cases where people who have been working in other EU countries and who then possibly return to their country of origin receive their pension from those countries where they have been working. Today that is difficult and there are flaws in the system. This is something that the Member States of the European Union should put right. If there is free movement of labour, pensions must also always move from one country to another.
(ET) I am very glad that we have dealt with this report and that we are adopting it today. I voted for it as well. I am glad that this report does not infringe on Member States, but that it takes into account the principle of subsidiarity: it provides guidelines rather than mandatory rules. It is clear that the aim of the report is to give a new momentum to the consolidation of the pension system while keeping its sustainability in mind.
The report provides Member States with new ideas for dealing with their own pension systems in order to make them more satisfactory. Several points in the report have been tackled positively, including mobility and transferability, retirement age, the framework for pension systems, and their relevance to the 2020 Strategy. Another positive point is that the report stipulates the reviewal of European Union legislation. I also supported the European Insurance and Occupational Pensions Supervisory Office, because the economic crisis has shown us that there is a need for an institution such as this.
(IT) Mr President, I visited Croatia several times in the early 1990s, during the war, precisely in order to take humanitarian aid, and this is one of the reasons why I care about Croatia's entry into the European Union.
Croatia has done a lot: it has reformed the judiciary and public administration, it has combated corruption and organised crime, and it has protected minority rights. I am convinced that Croatia's accession will encourage the other Western Balkan countries to launch and implement new democratic and transparent reforms, and also an excellent neighbourhood policy.
However, there is still much to do in memory of the extensive ethnic cleansing campaign conducted against the Italian population between 1945 and 1948 by the militias of the Croatian authorities of the former Yugoslav communist regime. During that campaign, more than 20 000 innocent victims were slaughtered. On 10 February, the Day of Remembrance, Italy commemorates the Foibe Massacres and the Istrian and Dalmatian exiles in order not only to remember those who were brutally killed, but also to reaffirm the rights of those exiled, starting with rights to property confiscated during those years, and the right of repatriation.
(RO) Mr President, I would like to return here to points I raised in some of the amendments tabled along with Bernd Posselt, which successfully passed through the Committee on Foreign Affairs. First of all, I would like to repeat the hope that the accession negotiations with Croatia will be concluded in the first half of 2011, as announced in the Hungarian Presidency's programme. From this perspective, it would be a symbolic act because it would take place 20 years after the declaration of independence from the former Yugoslav Republic. On the other hand, concluding the negotiations in this manner would send out a very strong signal to the other candidate countries in the Balkans at a time when, as we are aware, the Union's power of attraction seems to be waning. Finally, I would like to highlight the Croatian authorities' determination to combat corruption and organised crime. This is an indication, as we have noticed on other occasions too, that corruption is not fatal if political will exists.
(NL) Mr President, I have voted against this report, despite the fact that I am in favour of Croatia joining the European Union. My problem with this report is that, even though it reads like one long list of the current corruption problems in Croatia, we still seem to be insisting that the negotiations be concluded in the next few months. We should actually be learning from our past mistakes.
In 2007, we admitted Romania and Bulgaria, even though we knew that they had not met the conditions and that corruption was a major problem. Knowing, as we do, that there are still so many major problems, I think that it is totally inappropriate and unacceptable that we should now be pinned down to a specific date.
(PL) Mr President, unlike Mr Claeys I gladly voted in favour of this report on enlargement and the conclusion of negotiations with Croatia. This is a key objective of the Hungarian Presidency, which will also be a great success for Croatia and send out an important message to the other countries in the region hoping to join the European Union. The few chapters that are left until negotiations can be concluded should be closed before the middle of the year. The most important factor here is the political will demonstrated by Croatia, which has declared its determination to implement all the provisions and criteria for membership. This political will also relates to the resolution of difficult relations with its neighbours. All of the countries that have recently become EU members know that final negotiations are the toughest, because they include many provisions that apply to large social groups. The example of the shipyards in Croatia is also a good example of this. I wish Croatia much determination, and I would be very glad if the Treaty of Accession could be signed during the Polish Presidency.
(FR) Mr President, Croatia is one of those states which should have joined the European Union a long time ago. I voted for this report and I congratulate the rapporteur. I would like to thank Commissioner Füle for having voiced the central concern of European integration policy: reciprocal loyalty. Nevertheless, I regret that the section on freedom of religion was not examined in sufficient depth.
Croatia's accession to the European Union does not signify the abandonment of the Croatian people's long-standing traditions. Religion is one of these and I would stress that, in future, respect must also be shown for aspect's relating to the Croatian people's freedom of religion. This too is an example of reciprocal loyalty and richness of diversity, which should, in theory, characterise the European Union.
- (SK) Mr President, the accession talks with Croatia are entering the final phase. Over the past year, Croatia has shown the will to continue with the necessary reforms, particularly with the adoption of substantial amendments and supplements to the constitution, but also with the harmonisation of legislation with the Community acquis, and I would like the Hungarian Presidency now to complete the accession talks with Croatia. I applaud the significant progress achieved in the area of public administration, the economy and the judiciary, and I am pleased that Croatia is actively cooperating over the prosecution of war criminals.
On the other hand, widespread corruption remains a significant social and economic problem, which it is perhaps also necessary to resolve with the assistance of the EU, so that this negative feature is not then transferred into European structures, and I believe that in the popular vote, in the referendum in Croatia, the citizens will confirm the decision of the Croatian state to become a new Member State of the EU.
(PL) Mr President, the integration of the Western Balkans into the European Union guarantees that the region will be stabilised and that its development will be accelerated. The country farthest along in its efforts is Croatia. Its progress in many areas is encouraging, including in the fight against corruption, yet at the same time further efforts are needed, including with regard to the independence of the judiciary and greater efficiency of the latter, the public administration reforms and competition policy. We are encouraging Croatia to persist in its actions to defend the rights of minorities and to support returning refugees. One of the problems which must be resolved by Croatia is improved cooperation with the International Criminal Tribunal for the former Yugoslavia. It should also adopt and accelerate the restructuring and privatisation plan for the shipyards which are experiencing difficulties. The biggest challenge, however, may prove to be the scepticism of Croatian society towards accession to the EU. I am pleased with the active role played by Croatia in regional cooperation and in improved cooperation with neighbouring countries, and with its efforts towards reconciliation in the region.
Mr President, I look forward to the accession of Croatia to the European Union, particularly as an Irish MEP. Croatia and Ireland are very similar in terms of population - 4.5 million - and will have the exact same number of MEPs - 12. Also, at a time when many Eurosceptics are talking about the implosion and the disintegration of the European Union, it is rather paradoxical that countries are queuing up to join the European Union - Croatia being a case in point. They are not joining willy-nilly: they are joining as a result of a very rigorous accession process and Croatia has made much progress in that regard.
Granted, there are problems, particularly regarding the judiciary, but I am sure in due course these matters will be dealt with. Of course, no country is without its faults. As Our Lord himself said: 'Let he who is without sin cast the first stone'. I look forward to Croatia joining the European Union and think it will be a very good member.
Mr President, the history of Croatia is in some ways the story of a series of political unions contracted by a ruling elite without the consent of the people: first the union with Hungary, then that with the Habsburg monarchy, then the short-lived Kingdom of Serbs, Croats and Slovenes, and then of course the Yugoslav Federation. So it is progress of a kind that at least the ordinary people of Croatia will have the final word over EU accession. Under the current constitutional arrangements, a referendum must be held within 30 days of the contraction of the accession treaty.
I think there are real losses potentially to Croatia. It is a country with an educated and industrious workforce that could do extremely well pricing itself into the market and exploiting the advantages of relatively cheap exports; but I am a democrat, and of course, if the people of Croatia vote in favour of EU accession, if that is their considered will, then I will support their bid when it comes before this Chamber.
I just raise the question of why some of the existing Member States should not also consult their people on the issue of continued membership. On a major constitutional issue of this sort, it seems quite proper that the existing politicians should not be allowed to make permanent derogations of sovereignty without first asking the permission of those they represent. Our parliamentarians are not the owners of our freedoms. They are their temporary and contingent custodians and, if they want to alienate power from Westminster, they should have the courtesy to ask our permission.
Mr President, when I discuss the issue of enlargement with my constituents, many of them raise concerns about some of the previous enlargements. They worry about certain Member States that were let in which, they feel, had not addressed issues such as corruption and property rights. I get many letters from constituents from Member States who joined many years ago, in particular the rights of property holders in Spain, as many of my constituents see their property rights undermined and often lose their life savings. I get similar letters from people in Cyprus and from property-owners in Bulgaria.
Leaving that aside, let us look at the picture in Croatia at the moment. The issues that people write to me about quite often are those of press freedom, corruption and property rights. It is important that we do not just brush these under the carpet and say 'do not worry about it; it will all be sorted out in due course'. These countries and new Member States which apply for membership of the EU need to reassure us over these concerns so that they are not problems we inherit when the EU enlarges and they do not cause problems for the citizens of existing EU Member States.
Mr President, I have spent some considerable time in Croatia and also taken pains to follow developments there. Croatia is a country which is characterised by endemic bribery, corruption, crony capitalism and unexplained wealth amongst the political classes. It lacks the basic infrastructure of a free society. The rule of law, the rights of property and enforceable contracts are all seriously challenged in Croatia. The judicial system is completely log-jammed, so the citizens and companies operating in Croatia cannot effectively appeal for justice. The Croatian media are subject to censorship and intimidation.
If this country, Croatia, is considered a suitable country for joining the European Union, then heaven help all of us.
Written explanations of vote
in writing. - (PT) In light of the alarming increase in falsified medicines, I am voting for this report. The compromise reached in the series of trialogues during the Belgian Presidency demonstrated the importance of harmonising safety issues, especially as regards non-prescription medicines, and the conditions surrounding the removal and replacement of medicines by packagers, which will thus lead to increased transparency in the sector. The implementation of penalties has also enhanced these measures, which are considered vital in the fight against falsified medicines in legal supply networks.
in writing. - (LT) I voted in favour of this resolution, in which the European Parliament expresses its position on the directive on the prevention of the entry into the legal supply chain of medicinal products which are falsified. We must take into account the concern expressed by EU citizens over the quality and safety of the medicinal products they are consuming. All the more so given that experts are observing alarming tendencies: a sharp increase in seizures of falsified medicines by customs (an increase of up to 384% since 2005); a trend towards the falsification of life-saving medicines, which can have fatal consequences; counterfeit medicines are increasingly being found in legal supply chains. EU citizens must be very careful when purchasing medicines online, because here the chances of acquiring falsified medicines increases by up to 50%. Patients need to be absolutely sure that the medicines they consume really are the medicines they expect them to be. The EU must therefore react swiftly and constructively to the dangerous tendencies mentioned. This directive is a first step towards ensuring that only high quality medicines are distributed in the EU. To achieve this objective I feel that it is very important to establish strict controls and determine responsibility at all levels of manufacturing, distribution and sales. Then EU citizens will feel safe when using genuinely high quality medicines.
I support the statement by Mrs Grossetête, who regretted that, 'we are not as demanding about medicines as we are about food'. Figures released by the WHO and also quoted in European studies are alarming. Falsifying of medicines is steadily increasing: in 2008 alone, 34 million falsified medicines were seized in the EU, and that is without mentioning the online market for these products, in which it is estimated that 50-90% of the medicinal products available are falsified. We are talking about traffic not only in anabolic steroids, stimulants, diuretics and hormones, but also in medicines used to treat a number of dangerous illnesses, which in this case are sold freely and at a lower price, even though they require a prescription.
I believe that strict regulation to protect public health is essential not only in the legal pharmaceutical supply chain, through the implementation of devices to detect tampering with packages and to track active ingredients in order to establish the source, or through inspections of third-country production sites, but also on the Internet. Provisions should also be laid down for online sales, including the introduction of an EU certification logo, a centralised database at national level listing all authorised retailers and severe penalties for traffickers in illegal products.
Falsified medicines are a global danger. Representatives of the World Health Organisation (WHO) warn that falsified products are far from containing the active ingredients mentioned in the package leaflet. On the contrary, they are based on substances which are highly toxic for the body. I think that European citizens should be informed at both European and national level about the risks posed to their health by products ordered from various uncontrolled websites or from the illegal supply chain, given that the Internet is one of the main routes by which falsified medicines enter the EU market.
I support the new legislative proposal because it will update the regulations in force and introduce safety features which will guarantee the identification, authentication and traceability of medicines from the factory to the consumer. This is the reason why I voted for this report.
in writing. - (LT) I voted in favour of this important document. The report presented by the Commission notes that seizures of falsified medicines are increasing, and that life-saving medicines intended to treat cancer and heart disease are being falsified. Falsified medicines are also increasingly finding their way into the licensed distribution chain. This poses a major threat to the health of EU citizens. Falsifying of medicinal products must be viewed as a criminal act that denies patients the necessary medical treatment and is harmful to their health, sometimes even leading to their death. Therefore the objective of the directive should be the protection of public health, ensuring a high level of quality control of the import of medicinal products, since this is one of the key entry doors of falsified medicines to the European market. Furthermore, it is crucial to create an inspections system and an efficient falsification detection system. I believe that it is essential to properly regulate and control the sale of medicines on the Internet, because this is one of the main routes for falsified medicinal products to enter the European market.
I voted for this report as European citizens are becoming increasingly concerned about the quality and safety of medicines. Patients must be absolutely certain that the medicines they are taking are actually the medicines they expect to take. The use of falsified medicines may cause the treatment to fail and jeopardise lives. I think, as the rapporteur also does, that falsifying medicines is a criminal act which deprives patients of the medical treatment they require and harms their health, even resulting in death in some cases. For this reason, the directive's first and most important objective should be to protect public health against falsified medicines. The level of public awareness also needs to be raised about the risks of buying medicines via the Internet. We must guarantee patients that they can recognise websites which comply with the relevant legislation. A directive intended to combat the falsification of medicines without targeting the Internet, which is the largest distribution channel, cannot be justified to the public.
Now that population ageing is the long-term demographic trend throughout our European continent, it is certain that expenditure on medicines will increase further in our countries. While, on the one hand, we must gauge the impact of this and reflect on consumption, it is also essential to fight against the increasing falsification of medicines. Leaving aside the detrimental financial impact on European research, this is an urgent public health issue for Europe today. The European Parliament was right to take things in hand.
The report in question on the prevention of the entry into the supply chain of medicinal products which are falsified highlights an important element of concern for the European public, namely the quality and safety of the medicines they use. Therefore, I welcome the provisions that will make it possible to combat the phenomenon of falsified medicines and which represent a necessary step towards responding to this rising public health threat and ensuring patients' safety.
After some six months of negotiations, the agreement reached between Parliament and the Council is certainly an improvement on the existing regulatory system. More specifically, it regulates the sale of medicines over the Internet, which is one of the main channels through which falsified medicines enter the EU market. In fact, in order to operate, online pharmacies in Member States must obtain special permits to supply products to the public over the Internet.
Lastly, because I believe that the falsification of medicines should not be viewed as a minor offence - we need only think of the implications of falsifying life-saving drugs - but rather as criminal activity that endangers human lives, I fully support the strengthening of sanctions.
Health is the most important asset in everyone's life. The commercial availability of a variety of falsified medicines, especially life-saving medicines, has therefore rightly aroused the fears of citizens. The vast and steadily growing number of counterfeit products seized in the EU every year may be reason for concern. It is therefore necessary for us to respond decisively to this phenomenon, which is nothing other than organised criminal activity. Patients must be absolutely sure that the medicines they take are authentic.
This is why I support the rapporteur's position that protection against counterfeit drugs should be the overriding aim of the directive, from which we must not be diverted. I fully agree too with the proposal to include the online distribution of drugs in the directive. In such cases patients are mainly reliant on themselves, and their medical knowledge does not necessarily enable them to identify a fake product. The rules must be clear when it comes to such an important issue as health. We should eliminate any risks.
in writing. - (LT) I voted in favour of this report because we must take into account a concern which is getting higher and higher on the agenda of the European citizens: the quality and safety of the medicinal products they are consuming. There is data indicating a sharp increase in seizures of falsified medicines by customs. For instance, 2.7 million medicinal products were confiscated at EU custom borders in 2006 and 2.5 million in 2007, hence seizures of medicines are up 384% compared to 2005. The report observes a trend from the falsification of 'lifestyle' medicines to life-saving medicines, including medicines to treat cancer and heart disease, psychiatric disorders and infections. Treatment with such falsified medicines can have fatal consequences. Furthermore, there is a trend towards targeting the classical supply chain. Besides the Internet, the licensed distribution chain is increasingly targeted. Out of the 13 Member States that had data, seven reported incidences of counterfeit medicinal products in the legal supply chain. Patients need to be absolutely sure that the medicines they consume really are the medicines they expect them to be. The use of falsified medicines can result in therapeutic failure and can put lives at risk. I therefore believe that the protection of public health against falsified medicines should be the main focus of the directive. This focus should not be troubled by other additional objectives.
The counterfeiting of medicines has become a profitable business, with minimal risk of accountability before the law. This situation is highlighted by the fact that, in 2008 alone, the customs authorities announced that more than 34 million counterfeit medicinal products were confiscated in Europe. Admittedly, the EU has not yet reached the situation of other geographical areas where up to 30% of the medicines available on the market are counterfeit. However, the EU must not allow this situation to be reached. It is currently estimated that 1% of medicinal products sold are counterfeit, but there are warnings indicating that this proportion is on the rise. The new safety regulations adopted by Parliament, the penalties imposed on the manufacturers of counterfeit medicines and the control system between manufacturers and consumers are intended to halt the growth of the pharmaceutical black market in the EU.
Therefore, the introduction of new, mandatory safety regulations governing the trading of medicinal products, including those sold via the Internet, is a welcome step. Selling counterfeit medicines is a criminal activity with serious repercussions which can affect a huge number of consumers who very often choose the easy route of the Internet to order medicines which they would otherwise not be able to access without a medical recommendation.
The number of falsified medicinal products is rising sharply in all European countries. This is confirmed by recent findings indicating that 1.5 million falsified boxes are sold each year in Europe by the legal pharmaceutical supply chain. New estimates also suggest a worrying increase in this phenomenon, which also includes online medicine sales and, even more seriously, increasingly involves novel 'life-saving' drugs.
A new European strategy must therefore be implemented as soon as possible so as to combat this phenomenon and to better protect public health and European consumers. I therefore voted in favour of this report, because I think it has the merit of having achieved a good compromise, the main aim of which is to protect patients so that they do not take falsified medicines.
We must act as a matter of urgency in response to the alarming increase in medicinal products which are falsified in relation to their identity, history or source. These products normally contain low-quality or falsified substances, representing a serious threat to public health, and also leading to a loss of patient trust in the legal supply chain. The verification requirements pharmaceutical manufacturers are subject to should be stepped up in order to avoid these risks. Safety features for medicines should also be harmonised within the EU, and should enable each individual pack to be identified and its authenticity verified. They should also identify any falsified products, while ensuring the functioning of the internal market for medicines. The risk-assessment process should take account of criteria such as the cost of medicines and the history of falsified medicines in the EU and in third countries, as well as the effects these falsified products have on public health, in terms of the specific nature of the products in question and of the severity of the conditions they are intended to treat. The safety features should enable the verification of every pack of medicine that is supplied, regardless of the method of supply used, including those available via distance-selling channels.
The marketing of falsified medicinal products has increased public health risks over recent years. There are worrying data that, apart from the Internet, more and more falsified medicinal products are entering the legal supply chain.
I voted in favour of the Matias report because:
1. It puts patient protection at the heart of the legislative proposal, by adopting measures to provide access to a high standard of safe and appropriate treatment and information.
2. It includes and regulates online sales of medicinal products, which were missing from the Commission proposal, despite the fact that over 50% of medicinal products purchased online are falsified.
3. It establishes safety features for prescription and non-prescription (black-listed) medicinal products, in the aim of preventing falsified medicinal products from entering the legal supply chain.
4. It demands full traceability of medicinal products and, at the same time, establishes an early warning system in all the Member States, so that medicinal products which are suspected of being dangerous can be withdrawn.
5. It sees falsification of medicinal products as an organised criminal activity and imposes strict penalties on the offenders.
6. Exports of medicinal products from the EU to third countries must satisfy the same safety criteria as those which apply to imports.
The falsification of medicines is an organised crime that endangers peoples' lives just like narcotics trafficking. Nevertheless, this type of crime is neither regulated in the same way nor subject to the same level of penalties as narcotics-related crimes. Illegally producing medicines by copying, or quite simply omitting, their active ingredients does not require large-scale facilities or investment. It is easy to make a large profit. Estimated figures have revealed that proceeds from the sale of falsified medicines in 2010 exceeded EUR 50.6 million, which therefore represents a 95% increase as compared to the estimated figures five years ago. This increase is largely due to the lack of detailed legislation in some countries because of either a lack of resources or the unwillingness to implement it, and to the fact that the level of penalty set out does not have a truly deterrent effect.
I support the compromise reached by the rapporteur: it is balanced and its primary objective is to protect patients. This is a step in the right direction, even though it excludes important issues such as, for example, the fact that generic medicines and non-prescription medicines are not covered by the implementation of safety features.
in writing. - (RO) Given the ever-growing risks to patients from counterfeit medicines, I think that interim measures to strengthen patient safety need to be introduced urgently. These measures must stipulate that manufacturing authorisation holders who remove or cover up overt safety features applied on a voluntary basis by manufacturers be held strictly liable in the event of counterfeits entering the supply chain as a result of their actions.
I voted in favour of this report, as it aims to combat at EU level falsified medicines within the legal supply chain without hampering the functioning of the internal market in medicines. It aims to do so, for example, by introducing obligations for operators in the distribution chain, by prohibiting those operators situated between the original manufacturer and the final operator in the distribution chain (generally the pharmacist) or the end user (doctor/patient) from manipulating (that is removing, modifying or covering) the safety features on the packaging, and by establishing stricter criteria governing the importation of active pharmaceutical ingredients from third countries and product inspections.
in writing. - The quality of medicinal products is crucial to ensure safety, and to give peace of mind to consumers. It is clear that there is a rising threat to the health of our constituents as a result of these products flooding the market, especially with falsifications becoming more sophisticated year on year. This is a public health crisis on a global scale. It is currently estimated that perhaps 15% of the global medicine supply is counterfeit, while it is estimated that in some developing countries over 30% of medicines on sale may be counterfeit. The public needs to be 100% sure that the products they consume are safe and fit for purpose. The use of falsified medicines can have a serious detrimental impact on a patient's health, in some cases leading to death. It is clear that a comprehensive strategy on tackling this issue is vital, both at national and international level, in order to ensure that high standards of public health and safety are maintained.
I voted in favour of the report on falsified medicinal products, which includes measures for combatting the alarming rise in falsified medicinal products in the EU, such as safety features for verifying the authenticity of the product throughout the supply chain, with a view to patient safety and protecting public health. I am delighted that the European Parliament has decided to enforce these safety features not only on the conventional supply chain but also on sales via the Internet, which is the main gateway for falsified products. I also welcome the fact that the European Parliament advocates the need for controls on medicines entering and leaving the EU and plans to implement heavy penalties, as these crimes are endangering lives.
I believe that consumer safety is a matter of vital importance, particularly when the consumers involved are also patients who are seeking a cure from the medicines they take, or at least a significant improvement in their health. Consumer safety is of even greater importance when it aims to safeguard the authenticity of medicinal products sold on the open market, whether through traditional channels or over the Internet.
For this very reason, I consider it vital that very clear regulations be adopted on the falsification of medicinal products, as this is a growing phenomenon throughout Europe and the rest of the world which has devastating effects on consumer confidence, on companies and, even more importantly, on the health of those who take these falsified medicines.
I therefore support this report and would congratulate Mrs Matias on the work she has carried out and on all the compromises that she has negotiated.
in writing. - (PT) The clandestine trade in medicinal products has already been compared with the illegal trade in weapons of war and drug trafficking. It is a scourge that affects millions of people around the world, and which is a nightmare for those whose duty it is to look after public health: someone who is ill, often with chronic or terminal diseases could take something that is harmless and has no effect, or even take something that could even be harmful. We know that there are increasing amounts of counterfeit or falsified medicinal products in circulation, with the figures running into the millions. It is essential that we fight organised crime and cross-border traffickers and put an end to parallel marketing circuits, for example on the Internet. I therefore welcome the adoption of tamper-evident packaging and the creation of an early warning system.
I welcome the adoption of this directive of Parliament and the Council which, by tracking the entire product cycle, will prevent falsified and/or counterfeit medicinal products from being brought into the European Union and will reinforce the protection of public health by improving the quality and safety of the medicinal products consumed. Finally, I would like to congratulate the rapporteur, my compatriot, Mrs Matias, on the work she has done.
in writing. - (PT) This is a problem with serious effects on public health and on the economies of the Member States. The falsification of medicinal products and the alarming quantities entering the legal supply chain are worrying issues that need to be duly addressed and combated. It should not be forgotten that medicinal products are only falsified and sold illegally because there are economic reasons that encourage this phenomenon, as the existence of generic medicinal products at prices that people can afford makes falsification less profitable. The report tackles the relevant issue of sales via the Internet, which is part of the legal supply chain. It refers to the importance of raising public awareness to the risks associated with purchasing medicinal products in this manner. We would highlight the importance of strengthening cooperation and coordination between competent national authorities, the European Medicines Agency (EMA) and other international bodies, with a view to exchanging information, enabling increased knowledge and understanding of the phenomenon and, in this way, improving the fight.
It should be remembered that such cooperation must also work in other areas, such as pharmacovigilance. Greater transparency is demanded from existing European structures, such as the EMA, with regard to the studies they carry out and their operations. We believe that the compromise reached is a positive step in the essential fight against this problem.
The quality and safety of the medical products being sold to the people of Ireland is a matter of great concern. I welcome this proposal, which aims to curb falsified medical products. This is an important and necessary measure.
We voted for the Matias report on falsified medicines. This is indeed a public health and safety issue in a Europe without borders where the worst counterfeit or simply poor-quality rubbish can circulate freely. However, there is no guarantee that, in matters of health, medicine or pharmacovigilance, the European Union is best placed to resolve any problems that may arise. It may even be the cause of them, for example with the 2004 Directive on traditional herbal medicinal products, coupled with the 2006 Regulation on health claims. The former includes the requirement for products to be registered with the European Medicines Agency, a procedure so complex and so costly that only 200 herbal medicinal products had been registered by the end of 2010. The other gives the European Food Safety Authority the power to authorise or not health claims for food supplements, including plants, an authorisation which it gives so rarely and refuses on such arbitrary grounds that it has even upset the Commission. The upshot is that European legislation will end up favouring chemical medicines and pharmaceutical laboratories. Is there a desire to eradicate the natural medicines sector? Who or what will benefit from this? Not necessarily the health of the people of Europe.
Falsified medicines now account for 10% of pharmaceutical products sold worldwide, and Europe is by no means safe from this scourge, which is, moreover, developing in a worrying fashion. I am therefore pleased that this text has been approved by Parliament, since we MEPs have fought to improve the European Commission's initial proposal in which the competitiveness of the pharmaceutical industries took precedence over the health and safety of the European people. Thus this new text also takes account of online sales of medicines, which are to be better regulated and controlled, for the good of all.
I agree with the Matias report's assertion that patients must have absolute certainty as to the quality of the medicines they take. From studies it is clear that the use of falsified medicines is so dangerous for patients that it puts lives at risk: it is therefore right to consider falsification to be a criminal act warranting the adoption of a strong stance by the European Union.
Hence my support for the points contained in the report, namely: that there should be clear definitions relating not only to the scope, but also to the different actors in the supply chain, in order to clarify their roles and responsibilities; that sanctions should be equivalent to those applied for illegal acts involving narcotics; and that there should be enhanced transparency and regulation of medicine sales on the Internet, thereby enabling consumers to distinguish between illegal operators and online pharmacies.
Today, more than ever, active collaboration between different national and international agencies is emerging as a key factor in a more effective system to combat pharmaceutical falsification. Such a system can ensure appropriate monitoring not only of pharmaceutical falsification within the European Union but also of falsified medicines exported to third countries, the numbers of which continue to increase. The guiding principle should be patient welfare in all cases.
in writing. - (LT) I voted in favour of this report because we must take into account a concern which is getting higher and higher on the agenda of European citizens: the quality and safety of the medicinal products they are consuming. It is estimated that 1% of medicinal products currently sold to the European public through the legal supply chain are fake. In other parts of the world more than 30% of the medicines on sale can be fake. More and more innovative and life-saving drugs are counterfeit. It is well known that the Internet represents one of the main routes for falsified medicinal products to enter the European market. Medicinal products purchased over the Internet from sites that conceal their actual physical address are estimated to be falsified in more than 50 % of cases. People looking for cheaper medicines on the Internet are often hooked in by fraudsters selling counterfeit medicines with ingredients that pose a health risk. A lot of fake medicine is getting into the legal supply chain during repackaging. For too long we have lacked a proper response to dishonest repackagers and fraudsters rampant in the vastness of the Internet, while an ever increasing number of people buying medicines from untrustworthy websites have begun to put their health or even their lives at risk. I am pleased that penalties for counterfeiters have been set, along with measures to ensure a more stringent review. Registered pharmacies in countries where the sale of medicines over the Internet is permitted must obtain a special licence; their websites must carry the European logo and be included in the European database. Patients need to be absolutely sure that the medicines they consume really are the medicines they need to take. The protection of public health against falsified medicines should be the main focus.
in writing. - (DE) I am very pleased that Parliament and the Council were able to agree on a compromise with regard to the problem of falsified medicinal products. This is particularly important because the falsification of medicinal products has now become a very serious problem, which has widened to include life-saving preparations. With the measures that have been adopted we have taken an important step in the right direction, without excessive bureaucracy. First and foremost, new safety features are to be applied to the packaging and the monitoring of distribution channels is to be improved. In this way, we will achieve greater safety for patients - which, in view of the extent of the falsification of medicinal products, was urgently needed - without imposing excessive burdens on the parties involved.
We take medicines to relieve pain, to alleviate the symptoms of diseases or to save our lives. It happens frequently that we spend significant sums on them, which in many instances account for the majority of our income. This is why dishonest people, devoid of moral principles, counterfeit medicinal products. Unfortunately, it is sometimes the case that a patient dies as a result of taking these medicines. It is therefore necessary to step up precautions with regard to imports of drugs from third countries, to limit the sale of medicines over the Internet to a minimum, to initiate a campaign to raise patients' awareness of the risks of taking non-certified counterfeit medicines and a campaign that ensures that those buying medicines are aware that counterfeit medicinal products are in circulation. I agree with the rapporteur that copyright protection is not a priority here. The most important aspect is human health and life, and it is our duty to do everything in our power to protect them.
in writing. - (FR) I voted for the directive on combating falsified medicines. In light of the number of counterfeit medicines confiscated in the European Union (more than 34 million counterfeit pills were confiscated in 2008), it is high time for the European Union to set up an effective traceability system to guarantee the origin and the quality of medicines available in the European Union. This is all the more necessary given that counterfeit medicines pose a real risk to European's health in view of the substances - toxic substances at times - that they may contain. The new measures introduced, that is, electronic serial numbers on the packaging of prescription medicines allowing them to be traced from the factory to the patient; limitation on handling during repackaging stages; and strengthening of inspections of manufacturers and wholesalers, represent a concrete step forward that will guarantee the people and patients of Europe a greater level of safety.
Finally, I should like to point to the progress made in this text in relation to online medicine sales. Given that an estimated 50% of medicines purchased on the Internet are counterfeit, this text establishes a common logo to allow for the identification of legal online pharmacies. Nonetheless, it is up to the people of Europe to exercise vigilance when making purchases of this nature online.
in writing. - (RO) Falsified medicinal products pose a real threat to the entire pharmaceutical system in Europe since, apart from the danger patients are exposed to by taking such products, this results in a decline in the general public's confidence in the quality of the medicinal products available in pharmacies. The number of falsified medicinal products is rising extremely rapidly in the EU. They may contain inferior or falsified ingredients, or they may not contain any at all or their doses may be incorrect. Although the scale of this problem is still relatively minor in Europe, unlike in other regions, I voted for this report as I think that there are a number of factors indicating the need for measures to be adopted promptly at EU level. The new directive will include penalties imposed on the manufacturers of counterfeit medicines, enhanced safety regulations and a verification system whose aim is to prevent dangerous medicinal products reaching the European market.
One encouraging aspect is that the European Parliament has successfully added to the European Commission's proposal the regulation of the sale of these products via the Internet, which is the main channel for introducing counterfeit medicines into the EU market.
In today's vote I voted in favour of the report by Mrs Matias on falsified medicinal products. I believe that the document adopted today will reduce the growing problem of counterfeit medicines and introduce a well-functioning system for monitoring the European market, from the manufacturer to the patient. I am convinced that coordination between the various national and international bodies is necessary, and we are taking a step forward towards strengthening this cooperation by approving the report. I believe that the problem of counterfeit medicines in Europe is a serious one and the European Parliament, by adopting the report, is sending out a clear message to the Commission that only effective cooperation and the effective enforcement of sanctions will make it possible to reduce this practice. Thank you.
in writing. - Counterfeit medicines are already widespread in the developing world where 20-30% of medicines on the market are fake. They are now being found increasingly in the EU. Around 1% of medicines sold in Europe are estimated counterfeit. This new agreement, which I welcome, will introduce mandatory safety features, such as seals and serial numbers for prescription medicines. This will allow for their traceability. Generics will not be included in the requirements unless a certain product is at exceptional risk of being counterfeited.
The draft report does a good job of continuing the work carried out in the previous parliamentary term. The Commission proposal avoids giving specific definitions, despite the many recommendations. This kind of approach may lead to incomplete or unenforceable protection for patients who are consumers of medicinal products. That is why I welcome Amendment 120, which makes the Commission's proposal much less ambiguous. Particularly useful is the definition of a 'falsified medicinal product'. The proposed text regarding 'supply chains' is also excellent, and if approved would strengthen the right of patients to protection. I consider the implementation of Recital 5c of Amendment 120, enabling the enforcement and monitoring of compliance with EU rules, to be imperative. The amendment brings EU regulations into line with the findings of the Court of Justice. In this context, the proposed text also allows Member States to take their own action in support of greater consumer protection.
Parliament's amendments do not call for the safety systems to be extended to over-the-counter medicines. Nevertheless, our fellow citizens purchase larger numbers of these medicines. Their health is therefore at risk. Nor do they call for the obligation for the European Medicines Agency to exercise total transparency with regard to its research and to the collusion between its officials and the pharmaceutical companies. This, however, is necessary. The scandalous case of benfluorex, known by the name of Mediator in France, is proof positive of this. However, the amendments tabled are along the right lines, particularly those concerning the public authentication of Internet sites and sanctions. I am therefore voting for this report.
Since this is a very serious problem that puts public health in the EU at risk, I believe the implementation of new rules is key to protecting patients from falsified medicinal products. That is why, on 23 April 2010, I asked the European Commission a question about a joint operation involving the 27 Member States, called 'Medi-Fake', which at the time had confiscated 34 million counterfeit tablets in only two months.
For this reason, I have always supported severe measures to combat this situation, as a way of closing down a trade that represents EUR 45 billion of profit to some criminal networks. That is why I voted as I did.
in writing. - (ES) I have voted in favour of the legislative resolution on the proposal for a directive of the European Parliament and of the Council amending Directive 2001/83/EC as regards the prevention of the entry into the legal supply chain of medicinal products which are falsified in relation to their identity, history or source, as I consider that it positively strengthens the measures against counterfeit medicines and their distribution and, therefore, improves the protection of citizens. Furthermore, I think it is very positive that Parliament's position reinforces the transparency and the right to information as a means to prevent this illegal activity. I consider it important that it focuses on the improvement of preventative measures in regard to the supply of counterfeit medicines through the Internet. I support stepping up the legal fight against the distribution of those medicines via the Internet since the majority of cases of counterfeit medicines entering the European market occur in this way. I have voted in favour of the text as the amendments considerably improve the text put forward by the Commission as they strengthen control measures, increase transparency, improve access to information and, therefore, enable improved protection for citizens.
President Jacques Chirac said that the most intolerable inequality is inequality in health. That is why I voted in favour of this report, which focuses on health and therefore the protection of consumers. Falsified medicinal products are a scourge that has long been ignored. While developing countries are an obvious target, because the cost of legal medicines is often beyond the reach of the majority and the controls are scarcely effective if not indeed non-existent, we are also seeing more and more falsified medicines entering the EU, particularly via the Internet. This is a growing threat to public health and to safety in general, and it exists throughout the world.
The EU must remain vigilant and energetically pursue a purposeful policy against this unacceptable corruption. At present, it is difficult to put a figure on its economic implications, as production has become more industrialised. This is a moral and ethical problem that undermines the credibility and efficacy of health systems. For this reason, the fight against falsified medicines should appeal to the conscience of political leaders around the world.
in writing. - I completely support the report of Marisa Matias. However, I consider the measures featured in the report to be insufficient. It is necessary to work out and make obligatory for all EU Member States a package of measures covering responsibility for distribution, assistance, production and realisation of counterfeit medicines. Measures should include forfeiture of licence from suppliers and distributors of counterfeit medicine, maximum fines and criminal responsibility for all people related to illegal activity in the area of medicine trading. The responsibility of the guilty should be no less than if they were drug dealers. Only in that way we can stop the distribution of counterfeit products and eradicate the black market in medicines.
in writing. - (DE) People's health is the greatest asset of our society and we should use appropriate means to promote and maintain it. The increased occurrence of falsified medicinal products is exposing more and more patients, including in Europe, to incalculable risks that could even result in them paying with their lives. However, I have voted against the report because the proposed measures, particularly the import controls, do not, in my opinion, go far enough.
in writing. - (LT) I voted in favour of this resolution because the counterfeiting of medicinal products is a significant problem throughout the EU, and we therefore need to take radical measures to ensure that counterfeit medicines, which could have adverse effects on human health or even life, do not enter the market. We must ensure that only safe and effective medicines reach consumers, and we must stop criminal gangs profiting from counterfeit medicines. We must make every effort to ensure that a strict labelling system for prescription medicines is in force in the EU, including safety labels that establish the manufacturer and supplier. I feel that there should be harsher penalties for medicine counterfeiters, and the control mechanism must operate effectively across the whole of the EU, including every link in the medicine supply chain. Particular attention and safety measures must be devoted to the sale of medicines on the Internet, establishing strict licensing, monitoring and control systems. Every Member State must take all the measures necessary to ensure the effective functioning of a system that warns the public about dangerous counterfeit or low quality medicines and even creates opportunities to remove such medicines from the market.
in writing. - (PT) This report is based on a Commission proposal aimed at preventing the introduction of falsified medicinal products to the supply chain, drawing attention to an issue that is of increasing concern to Europeans: the quality and safety of the medicinal products that they use. We should highlight the positive effect of this proposal, which promotes debate on a crucial subject, with the ultimate aim of combating falsified medicinal products. In fact, the falsification of medicinal products is a crime that deprives the patients of the medical treatment that they need and damages their health, possibly even causing death. The main objective of the directive, as the rapporteur rightly points out, should be the protection of public health. This objective must be reflected in the directive's legal basis. It also seems essential to me to safeguard the distribution network for medicinal products, establishing clear and precise definitions, not only with regard to the scope of the directive's application, but also with regard to the roles and responsibilities of the various parties involved in the supply chain: retailers, distributors, brokers. I voted in favour, as I believe it is essential to promote a legislative measure on this, in order to deal with this growing threat to health and to improve patient safety.
in writing. - There is an alarming increase in the EU of medicinal products which are falsified with regard to their identity, history or source. The directive introduces obligatory safety features for all prescriptive medicinal products and a rapid alert system; harmonised safety features to verify authenticity and identify individual packs, providing tampering evidence for medicinal products subject to prescription (possible exclusion of certain products following a risk assessment); no safety features for medicinal products not subject to prescription, unless a risk assessment demonstrates the risk of falsification and consequently a threat to public health; traceability: there will be a unique identifier for the safety features (e.g. a serialisation number) which allows the authenticity of the product and individual packs to be verified throughout the supply chain up to pharmacy level; in addition, Member States have to set up systems to prevent suspected medicinal products from reaching patients; Internet sales: conditions for the supply of medicinal products to the public are determined by Member States; increased transparency as regards wholesale distributors; penalties applicable to infringements of national provisions must be applied.
After branded products and cigarettes, counterfeiting has spread to the medicine market, and the seven million medicinal products seized each year account for around 5% of all counterfeits. The challenge for the European authorities, judicial as well as customs, is enormous: they have to trace the sources and curb this trafficking, which is endangering millions of lives worldwide. I therefore welcome the agreement reached between Parliament and the Council to establish a common legal framework in the 27 Member States to limit the risk of falsified medicines. Of the main advances, I would mention: the principle of cascading accountability covering all actors in the chain - manufacturing authorisation holders, wholesale distributors, brokers, and so on; the compulsory use of a security device (serial number or seal) on the packaging of prescription medicines; the introduction of stricter rules on inspections carried out in cooperation with the European Medicines Agency; and the drafting of a list of entities authorised to sell products remotely.
To conclude, this is an important piece of legislation. However, more international cooperation and cyber controls are needed to eradicate falsified Viagra, slimming products, dermatological creams, and so on, which are available at the click of a mouse.
I should like to offer my congratulations on the excellent work carried out by Mrs Matias. Falsified medicinal products are 'silent killers', even if they have no effect, because they contain toxic substances that can damage or even kill those who take them. The absence of a framework law encourages falsification, which is an organised crime.
We have seen disproportionate growth of this criminal activity, with a 400% increase in seizures of falsified medicinal products since 2005. It is estimated that 1% of the medicinal products currently on sale to the European public through the legal supply chain are falsified and that this number is increasing. In other parts of the world, more than 30% of the medicines on sale may have been falsified. In addition, increasing numbers of innovative and life-saving drugs are falsified.
We have therefore approved today a new law to prevent the entry of falsified medicines into the legal supply chain and to protect patient safety. The legislation also covers Internet sales and introduces new safety devices and traceability measures, as well as penalties for counterfeiters, to prevent the sale of falsified medicines to European Union citizens.
in writing. - To be able to better safeguard the distribution network for medicinal products it is crucial to have clear definitions not only of the scope, but also of the different actors in the supply chain. What is a falsified medicinal product? What is an active ingredient or an excipient? The Commission proposal does not provide the required clarity. The same applies for the definitions of the different actors in the chain of supply, clarifying their roles and responsibilities. It is essential to make a distinction between those actors who are already formally recognized - and which role is considered liable - and those who are outside that category, although being relevant to the liability of the distribution chain.
Therefore it is important to make the distinction between traders and brokers, as well as to clarify their roles and responsibilities. The same applies for other actors, such as transporters or parallel traders. The directive should prevent confusion and should not allow any room for 'grey' areas. It should clearly identify which actors are able to operate in this domain and under which conditions. Clearer definitions will result in simpler implementation.
in writing. - The opportunities for selling falsified medicinal products have increased rapidly in recent years. The ever-increasing risk of these medicines entering the supply chain means there is an urgent need to update the legislation. In particular, regulation of sales on the Internet is notoriously difficult and can only be tackled effectively at international level. This issue was not addressed in the Commission's proposal, and the work of the ENVI committee has therefore substantially improved it by adding important safeguards for consumers who purchase medicines online. But the nature of the Internet means that we cannot eliminate the risk. Consumer awareness of this risk needs to be improved, and so I welcome the inclusion of awareness-raising campaigns for the public which has been agreed as part of the compromise. The Commission is in a unique position to coordinate education campaigns for the public and must ensure that the Member States fulfil their obligations in this regard.
in writing. - (NL) There has been an alarming increase in counterfeit medicines in the EU. They may contain inferior quality, counterfeit or inaccurately measured substances, whether active or not, or they may contain no active substances at all, and thus pose a serious danger to the patient. For industry, the direct and indirect social costs of taking no action on this certainly amount to more than EUR 10 billion. Together with the Group of the Greens/European Free Alliance in the European Parliament, I support this agreement. It brings existing rules up to date and introduces safety features which ensure the identification, authentication and traceability of the product, whilst regulating the sale of medicines on the Internet. That is one of the main routes by which counterfeit drugs end up on the European market. It is estimated that more than 50% of medicines purchased over the Internet on sites which do not specify their actual physical address are counterfeit.
We therefore have to distinguish between legitimate mail order or Internet pharmacies and the illegal distribution chain, which includes uncontrolled Internet purchases. A legitimate mail order pharmacy must be connected to a legally registered pharmacy and we have to make sure that any legitimate mail order pharmacy complies with all the legal requirements which apply to pharmacies in the Member State where it is legally established.
in writing. - I voted in favour of this report which aims to prevent falsified medicinal products from entering the legal supply chain by increasing harmonisation, improving traceability and by ensuring that penalties are dissuasive and effective. Patient safety has to be the priority when dealing with medications.
in writing. - (DE) I voted in favour of the report because it provides new bases for combating falsified medicinal products. There has been a gradual progression from, firstly, the sorts of medicinal products that are susceptible to falsification to later include other medicines in secure packaging. The marketing of medicinal products is prevented by the procedure of enquiry and readability. Increased protection is provided for consumers. The costs for the industry are manageable.
in writing. - (LT) Ladies and gentlemen, the amount of falsified medicines entering the EU is growing at a terrific rate. This is a particular worry for countries like Lithuania, which forms part of the EU's eastern border. Eastern Europe is the main route of the trade in falsified medicines worth billions. This is a major problem - the Commission puts the number of boxes of falsified medicines sold within the legal supply chain each year in Europe at 1.5 million. Even more alarming is the fact that volumes are increasing by up to 20%. Falsified medicines are silent killers. The people distributing them are dangerous criminals and should be viewed as such. Penalties for counterfeiting medicine should be the same as for drug trafficking. This will require improved coordination between various national and international institutions. We must clamp down on the sale of falsified medicines online, because the Internet is one of the main routes for falsified medicinal products to enter the European market. According to the World Health Organisation, 50% of the medicines sold online are falsified. I believe that one of our priorities should be to draw the public's attention to the risks involved in buying medicines online.
in writing. - (PL) I voted in favour of the legislative motion for a resolution of the European Parliament on the proposal for a directive of the European Parliament and of the Council amending Directive 2001/83/EC as regards the prevention of the entry into the legal supply chain of medicinal products which are falsified in relation to their identity, history or source. There can be no doubt that the appearance of falsified medicines in official distribution channels represents a threat to the entire European pharmaceutical system, by undermining the trust of citizens in the quality of drugs purchased in pharmacies or other legal outlets.
In my opinion, the most disturbing aspect is the change in the risk profile. To date, counterfeit products have mainly come under the heading of 'life-style' drugs, whereas there is currently a dramatic increase in the number of counterfeit life-saving medicines. It is therefore important to establish a clear and unambiguous definition of a 'falsified medicinal product'. but also to define all the entities in the distribution chain, such as sellers and agents who must operate on the basis of permits and abide by the rules of good manufacturing practices, as do the manufacturers and distributors. In view of the above, I consider that it is necessary and a matter of priority to support any measures aimed at minimising this problem.
in writing. - (PT) I only voted for this motion for a resolution because of the Commission's strong commitment to improving the finance schemes currently being used to ensure that small and medium-sized enterprises (SMEs) have greater access to capital to fund their growth and innovation policies. One thing that is relevant in the current context of the economic crisis is the removal of the 'red tape' effect in the current EU support schemes. Despite agreeing with the measures proposed in this resolution, I would draw the Commission's attention to the need to make progress with a more ambitious measure, the 'Small Business Act', for the post-2013 programming period. It should be remembered that in the current situation it is more important than ever to have strong institutional and financial support for SMEs, as they are the backbone of the European economy and will only manage to grow with adequate and sustainable finance istruments.
I voted in favour of this important motion for a resolution on practical aspects regarding the revision of EU instruments to support SME finance in the next programming period. The 23 million small and medium-sized enterprises (SMEs) in the EU, which account for around 99% of all businesses and provide over 100 million jobs, make a fundamental contribution to economic growth, social cohesion and job creation, are a major source of innovation and play a vital role in sustaining and increasing employment. However, the limited ability of SMEs to access finance is a major impediment to their creation and growth, particularly faced with the current financial and economic crisis. I therefore agree with the resolution's call for a significant increase in funding for innovative financial instruments under the EU budget to cater for the financing needs of SMEs, and in light of the Europe 2020 Strategy. However, it should be noted that the current EU financial regulations on the use of European funds and programmes are unduly complicated, and the expense in terms of time and money involved in complying with these regulations is out of all proportion to the benefits for the final recipient of the funding. I therefore agree with the call for the Commission to propose simplified and less costly regulations and guidelines, especially for programmes intended to support low-volume SME finance.
Last October, the European Commission presented a policy paper entitled 'An integrated industrial policy for the globalisation era', which contains a number of specific initiatives intended to give a strong impetus to European industrial policy.
SMEs are, as Commissioner Tajani described them in Parliament yesterday, the 'lifeblood' of economic development. One job in four depends on the industrial sector, as do our global competitiveness, innovation and research. Commitment and coordination between European and national institutions, banks and SMEs are required if we are to bring down bureaucratic barriers and simplify rules. Many forward strides have been made in recent months with the adoption of the Late Payment Directive, the protection of trademarks and products, the opportunities for the development of the green economy and new policies focused on tourism, but much more remains to be done.
Many companies in the EU are dependent on EU funding and incentives, which is why access to credit must be guaranteed and improved. This is in fact a priority objective that I hope will be thoroughly addressed in the review of the Small Business Act, which will be presented on 23 February in Rome by Commissioner Tajani himself.
in writing. - (LT) I voted in favour of this motion for a resolution. Small and medium-sized enterprises (SMEs) in the EU account for around 99% of all businesses and provide over 100 million jobs. They make a fundamental contribution to economic growth, social cohesion and job creation. The limited ability of SMEs to access finance is a major impediment to their growth, and the continuing financial and economic crisis has restricted their access to funding even further. The banking sector is asking for more collateral and higher risk premiums. I believe that the availability of credit and loan guarantee schemes are crucial to ensuring this sector's viability, growth and potential to create jobs. Much attention must be paid to European Investment Bank SME loans, as EUR 15 billion was allocated to these in 2008, but research shows that only a small proportion of this money reached SMEs, because the banks administering loans in the Member States tightened bank credits. I believe that the European Commission must take the necessary measures to make sure that allocated funding reaches SMEs, ensuring the viability and growth of this very important sector.
I am impressed by the number of SMEs in the European Union, 23 million, and by the number of jobs they provide - 100 million. These figures clearly highlight that we need to strengthen the scheme for financing this sector. However the European financing scheme is both diverse and complicated. I agree with the initiators of this motion for a resolution that the scheme needs to be as coherent as possible during the 2014-2020 financing period. I support the initiators' idea of asking the Commission to encourage Member States to carry out the necessary reforms. These SMEs encounter each other on the single market, but receive different levels of support in their national environment. I also believe in the benefit of a point of single contact for all EU financial instruments intended for SMEs as a solution for balancing national support systems with European systems.
The employment crisis is more than sufficient grounds for adopting a text in which the appeal to apply the principle of subsidiarity to the area of pensions finally recognises the fact that the governments must be the main players in the rebuilding of social Europe. Only a brave decision in favour of grass-roots democracy, based on employment reforms that make work more attractive and on payslip federalism that takes account of the different costs of living in each region of Europe - against which both wages and pensions would be readjusted - would constitute a real change of direction towards renewal. I would point out the central role of SMEs in all of this. There are large numbers of them in Europe, which means that they create jobs and sustainability. Lowering the cost of work by reducing taxes, and giving our small enterprises the chance to carry on working and investing in the region are essential moves to ensure equalisation of contributions for the older generations and a future of certainty and quality of life for the new ones.
in writing. - (LT) It should be noted that a large number of small and medium-sized enterprises (SMEs) will continue to depend mainly on credits and loans when it comes to external financing. We need to draw attention to the fact that an increasingly capital- and risk-sensitive banking sector is asking for more collateral and higher risk premiums, both requirements resulting in insufficient financing and missed business and employment opportunities in this very large sector of the economy. Given this, I believe that the availability of credit and loan guarantee schemes are crucial to exploiting the growth and job potential offered by SMEs. There is a need therefore to leverage existing programmes at national and EU levels. It is very important to continue to implement guarantee instruments in the framework of the Competitiveness and Innovation Programme (CIP), the Risk-Sharing and Financing Facility under the Seventh Framework Programme and the Structural Funds (JEREMIE). Their proper implementation is currently being hindered by overly complex administrative procedures, therefore the Commission should make it easier to use the Structural Funds in connection with SME finance instruments, particularly to finance revolving funds for guarantee schemes, whilst avoiding the creation of structures which duplicate existing schemes.
Given the fact that many small and medium-sized enterprises (SMEs) depend on credit and loans for external funding, there is a need to create credit and loan guarantee schemes, and to boost the role of the European Investment Bank in this area. The Commission should also push for the removal of barriers to the development of European venture capital and bond markets, and should expand risk-sharing facilities for investments in equity. There is a related need to increase awareness of the risks of many national taxation and support systems, which provide strong incentives for debt financing and disincentives for equity financing. I think that the complexity of EU financial regulations and guidelines for European financial instruments is a serious problem, in particular when European funds and programmes are used to support individual enterprises through the provision of relatively small amounts of funding. The expense in terms of time and money involved in complying with these regulations is out of all proportion to the benefits for the final recipient of the funding. The fragmented nature of programmes supporting SMEs is also problematic. The Commission should establish greater coherence between the CIP, FP7 and JEREMIE programmes and create a one-stop shop where SMEs would be able to obtain clear and comprehensive information about how to make use of these instruments.
in writing. - (PT) The 23 million small and medium-sized enterprises (SMEs) in the EU play a crucial role in economic growth, social cohesion and job creation. I find the limited access that SMEs have to finance regrettable, and this is aggravated by the current financial and economic crisis. It is crucial that credit lines and guarantee schemes be available, so that the potential for growth and employment offered by SMEs may be explored. I welcome the creation of 'Progress', a new EU micro-finance facility for jobs. I support the implementation of the guarantee instruments within the scope of the Competitiveness and Innovation Programme, the Risk-Sharing and Financing Facility under the Seventh Framework Programme and the Structural Funds, and the Joint Action to Support Micro-Finance Institutions in Europe initiative. However, I call on the Commission to make using the Structural Funds easier and more flexible with regard to SME finance schemes. I also call for increased funding for innovative financial instruments in the EU budget, for the development of simplified, less costly regulations and guidelines.
in writing. - (RO) I think that the European Commission's specific strategies, measures and action plans for European SMEs need to be improved. I support the creation of a new European instrument for providing micro-finance for employment and for improving the regulations and SMEs' access to the single market and financing.
As the providers of some 100 million jobs in Europe, SMEs are the backbone of the European economy. However, only 2% of them have access to EU funding. That is why I voted in favour of the motion for a resolution adopted by the European Parliament calling in particular for special attention to be paid to SME finance in the next EU programming period (2014-2020), through the use of innovative financial instruments. I welcome the clear message sent to the Commission and the Council by Parliament: it calls on them to remove the administrative obstacles that are particularly difficult for small businesses to overcome and which prevent them from gaining access to EU funding and support programmes.
in writing. - Small and medium-size enterprises will play a vital role in reinvigorating economies across Europe that are currently witnessing economic contraction or, at best, slight economic growth. In my constituency of Northern Ireland, 98% of all companies can be classified as SMEs. It is essential that SMEs are given as much support as possible to play their part in the economic recovery, yet what do they currently face? They face a squeeze from banks when it comes to existing credit and the future credit that is necessary to their existence. The EU must therefore look at ways of encouraging banks to lend whilst ensuring that the mechanisms put in place by the EU to support SMEs are accessible.
The current programmes must be streamlined and simplified, making application and access easier. Already burdened by huge amounts of EU red tape, many SMEs with limited manpower simply do not have the capacity or time to go through the current application processes. Some are not even designed with those who are in real need in mind. The programmes in place have the potential to help, but that help must be easier to obtain.
in writing. - (PT) I voted in favour of this motion for a resolution as I advocate changing the way that small and medium-sized enterprises access European finance, which constitutes an important means for their creation and growth, bearing in mind the effects of the current financial and economic crisis, which has exacerbated the problem of these companies' access to public and private finance.
There are approximately 23 million small and medium-sized enterprises (SMEs) in the European Union. Their importance to national economies and their growth potential for the labour market is undeniable. Portugal is an example of this: approximately 300 000 SMEs represent more than 99% of the total number of companies, and these are directly responsible for more than 2 million jobs and have a combined turnover of some EUR 170 billion. As a result of the recent economic crisis, the financing capacity of these SMEs, which was already limited, became significantly worse, specifically because of even more restrictive credit conditions imposed by the banking sector. The functioning of SME finance schemes therefore becomes all the more essential, specifically through a greater Union budget allocation for the Competitiveness and Innovation Programme of the Structural Funds and the Seventh Framework Programme. It is also important to progressively correct market failures and remove administrative barriers. The right measures should be taken at the right time so that the national economies of the Member States can achieve their potential for growth and contribute to the growth of the labour market; this will enable the Member States to develop, which will result in social cohesion.
in writing. - (PT) This European Parliament motion for a resolution deals with practical aspects regarding the revision of EU instruments to support finance for small and medium-sized enterprises (SMEs) in the next programming period. The number of small companies has been increasing significantly in Europe in recent years. They already represent 99% of the total, are responsible for approximately 100 million jobs, and make a crucial contribution to economic growth and social cohesion. Despite this situation, it has been very hard for them to access finance, and this has worsened with the current financial crisis, during which the banking sector has introduced tough requirements for accessing their finance mechanisms.
I therefore welcome the adoption of this resolution, and I hope that there will be a significant strengthening of SME finance schemes and a simplification of administrative procedures, specifically by reducing the number of programmes, and by making national and EU programmes complement each other better.
in writing. - (PT) This motion for a resolution is very contradictory given that, although it contains some positive references to the measures needed to support small and medium-sized enterprises (SMEs), it ascribes legitimacy to and calls for the same type of policies that form the basis of the problems currently affecting SMEs, specifically the Stability and Growth Pact (SGP), the liberalisation of the financial markets and so-called free competition. This only serves to protect the economic and financial interest groups that charge high prices to make ever greater profits, whether by issuing credit or through the prices of energy and other commodities.
Right now, what is needed is an effective change in Union policy. The time is right to abandon the SGP and its irrational criteria, and replace it with a genuine pact for employment and social progress that incentivises small-scale investments; that gives micro-enterprises the opportunity to grow and, especially, to support groups - for example, young entrepreneurs - that are having problems finding borrowing opportunities for their business ideas; and that promotes employment with rights and improved living conditions, so that the population's purchasing power increases.
I believe that this motion for a resolution constitutes in some respects an overdue action for an economic sector - that of small and medium-sized enterprises - which plays a significant role in the EU economy. A review of support tools is also appropriate in the context of an economic crisis that has had a particularly virulent effect on SMEs, as eloquently documented by the loss of 3 250 000 jobs between 2009 and 2010 alone (more than a third of the new jobs that this sector had created). In this context, I consider it important to stress the cooperation between the European Commission and the European Bank, giving particular support to investments that are able to maximise the effectiveness of SME finance programmes. In particular, it is necessary to ensure the continuity of credit through action on liquidity and capital requirements and new initiatives in three strategic areas to boost the competitiveness of companies in a phase that is still difficult but certainly more development-oriented: internationalisation, innovation and growth in size. With its directive against late payment by public authorities, Europe has already sent out an important signal to support SMEs, and it is right to continue in this direction if it wishes to stimulate economic growth in Europe.
in writing. - SMEs form an essential part of the backbone of the European economy and are the main drivers for job creation, economic growth, social cohesion and innovation in Europe. The participation and active role of SMEs are imperative for the advancement of the competitiveness of the single market. Following the financial crisis, it has become evident that the European financial markets are currently unable to provide SMEs with adequate finance mechanisms. Innovative and growth-oriented small businesses need to raise equity capital from external sources, because they either do not have their own financial resources or cannot access bank credit facilities. A more business-conducive environment for micro and craft enterprises should be supported through the promotion of high-quality support services, better legal and fiscal measures, and social protection for new entrepreneurs.
More adequate and sustainable financial instruments should guarantee that SMEs have better access to capital. The Commission should redouble its efforts to remove red tape from existing EU support schemes and facilitate cross-border banking, by removing all existing obstacles to the usage of competing clearing and settlement systems and by applying common rules on trading. The Commission should conduct a comparative analysis of what is actually being made available to SMEs in the equity investment market and what their actual needs are.
in writing. - (LT) I voted in favour of this document, because 23 million small and medium-sized enterprises (SMEs), which account for around 99% of all businesses in the EU and provide over 100 million jobs, make a fundamental contribution to economic growth, social cohesion and job creation, are a major source of innovation and play a vital role in sustaining and increasing employment. However, the limited ability of SMEs to access finance is a major impediment to their creation and growth, and the current financial and economic crisis has exacerbated this problem. The banking sector is asking for more collateral and higher risk premiums, both requirements resulting in insufficient financing and missed business and employment opportunities in this particularly large sector of the economy. The availability of credit and loan guarantee schemes are crucial to exploiting the growth and job potential offered by SMEs. I agree that we must make every effort to ensure that existing financing facilities are effectively implemented both at national and EU levels, simplifying administrative procedures and making it easier to use the Structural Funds.
in writing. - I have voted in favour of this resolution, as it highlights one of the crucial problems we are currently facing. The crisis in the financial sector has led to more collateral and higher-risk premiums, which means it has become much more difficult to get start-up credits and other financial resources. We cannot afford to have SMEs suffering from greater burdens and higher administrative costs. We cannot afford to have SMEs falling bankrupt because of bureaucracy and because of stricter rules in the financial sector. SMEs are the driving force of our economies - they should not be punished for mismanagement in the financial sector. It is important that we pass such resolutions frequently enough to remind ourselves, the Commission and the Member States of our obligations to ensure a sustainable economy. This is only possible with sustainable SMEs.
in writing. - (DE) Support for small and medium-sized enterprises will safeguard numerous jobs and strengthen the innovation potential of the European economy. It is therefore absolutely right to ensure the reasonable provision of loan capital for these enterprises, as only then can they make the necessary investments. However, the increase in venture capital called for by the European Parliament is to be rejected on principle. Instead of placing banks under an obligation to support the real economy by providing appropriate credit, Parliament is calling for it to be easier for small and medium-sized enterprises to get contributions from investment funds and private equity firms on the capital markets.
With a motto of 'locusts for everyone', the motion for a resolution calls in places for private equity firms to make it easier to do business with them. This would turn smaller enterprises in particular into the pawns of investors to an even greater extent than they are now. These investors are very often on the look-out for absurdly high two-figure profits, which they can usually only achieve by carving up the acquired enterprises and selling them off bit by bit.
Small and medium-sized European companies make a major contribution to economic growth in the European Union. There are 23 million SMEs, which corresponds to 99% of European companies. These numbers alone explain why we wish to and must protect these companies, which are the true driving force behind our economy. We have tried to send clear messages to the Commission with the motion for a resolution voted on today: these companies must not be abandoned. For these reasons, my vote in favour is part of our call for an increase in funding for SMEs, of our demand for less red tape and an adjustment to the standards required to obtain funding so that SMEs can really benefit from it, and also of our call for more funds for research. The economic crisis that has afflicted Europe in recent years must be overcome, and we can only hope to revitalise our economy by supporting these companies.
in writing. - I voted for this resolution which strongly supports the continued implementation of guarantee instruments in the framework of the Competitiveness and Innovation Programme (CIP), the Risk-Sharing and Financing Facility under FP7 and the Structural Funds (JEREMIE), with the aim of enhancing SME lending, and under the JASMINE initiative to support micro-finance institutions; points out that their proper implementation is currently being hindered by overly complex administrative procedures; asks the Commission to make it easier to use the Structural Funds in connection with SME finance instruments, particularly to finance revolving funds for guarantee schemes, whilst avoiding the creation of structures which duplicate existing schemes, e.g. at national level.
In the EU we have 23 million small and medium-sized enterprises (SMEs), equivalent to 99% of all companies and more than 100 million jobs. These make a crucial contribution to economic growth, social cohesion and job creation, provide an important source of innovation, and are vital for maintaining and expanding employment.
However, they lack choice when it comes to accessing finance and this is a major obstacle to their creation and growth. The current financial and economic crisis is exacerbating the problem. In the light of the Europe 2020 Strategy, a significant increase in financing for innovative financial instruments in the EU budget is therefore crucial, in order to satisfy SMEs' financial requirements.
Small and medium-sized enterprises make a fundamental contribution to growth and social cohesion and play a vital role in sustaining and increasing employment. However, SMEs' limited ability to access finance is a major impediment to their creation and growth, and the current financial crisis has exacerbated this problem. Banks are increasingly reluctant to finance riskier business projects, innovative products or business transfers. We therefore need to strengthen the functioning of SME finance schemes, support the continued implementation of guarantee instruments and increase funding for innovative financial instruments. Enterprises must have better access to equity-based financial instruments. The complexity of financial regulations and administrative burdens also restrict the development of SMEs, and it is therefore important to remove any administrative barriers and propose simplified and less costly regulations and guidelines.
in writing. - This is the most useful resolution for the whole period from 2009 to 2011. I very much hope that the authors of the resolution will move forward and consider questions regarding the alleviation of the tax burden on small and medium-sized enterprises, will make available credit financing at reduced rates and improve communication between EU funding structures and SMEs, and finally monitor the situation in outlying regions of the EU, e.g. Latgale (Latvia). The government is conducting the well-planned and calculated liquidation of SMEs in Latgale by closing access to information about stabilisation funds, and by increasing taxes and the number of controlling and repressively fiscal bodies. All this leads to the elimination of the tax base, and as a result Latvia is on the edge of bankruptcy today.
in writing. - (DE) Small and medium-sized enterprises provide 100 million jobs in the EU. Following the crisis, however, these enterprises are increasingly faced with the problem of financing, as most of them are externally financed. Banks now only offer them credit under the strict conditions of a subsidised loan. It would be good to be able to provide solutions in this regard that involve as little bureaucracy as possible and that would meet the requirements of both sides. I voted in favour of the report, as SMEs should, in my view, be supported financially in order to keep the economy stable.
in writing. - (LT) I voted in favour of this draft motion for a resolution, because small and medium-sized enterprises (SMEs) make a fundamental contribution to economic growth, social cohesion, job creation and innovation. It is very important to establish effective instruments to support SME finance, paying particular attention to mezzanine financial instruments in the next programming period, which would remove obstacles to financing and would promote the creation and growth of new innovative enterprises, providing greater access to European venture capital and bond markets, while at the same time removing the barriers to the development of these markets. I agree with the proposal aiming to create better conditions for start-ups and innovative enterprises to have access to private equity. We must make every effort to ensure that existing financing facilities are effectively implemented both at national and EU levels, simplifying administrative procedures and making it easier to use the Structural Funds. It is very important for the Member States to implement fundamental reforms in SME taxation and support systems. There also needs to be increased funding from the EU budget for innovative financial instruments, with more funding being allocated to the Competitiveness and Innovation Programme. Furthermore, administrative obstacles must be reduced for SMEs, streamlining management in connection with innovative financial instruments, coordinating SME financing programmes and creating a one-stop shop.
I voted in favour of the motion for a resolution to support SME finance during the next programming period. Small and medium-sized enterprises and family businesses form the backbone of most European economies. They are the workshops which produce innovative ideas and original products. They are also the undertakings that have always driven economic growth. In Greece in particular, this category of undertaking, which accounts for the overwhelming majority of business activity in Greece, is in need of support in the current recession. The European Parliament wishes to make clear in this motion for a resolution that the new generation of EU programmes for small and medium-sized enterprises must be predicated on the new situation in Europe, on facilitating access to borrowing by small and medium-sized enterprises and on creating flexible financing mechanisms, such as micro-finance.
This motion for a resolution on the practical aspects of the revision of EU instruments to support finance for small and medium-sized enterprises (SMEs) in the next programming period is essential in the current situation. In fact, the limited ability of SMEs to access finance is a major impediment to their creation and growth. The current financial and economic crisis has exacerbated the problem of SMEs' access to finance. If we consider that SMEs contribute to economic growth, social cohesion and job creation; are a major source of innovation and play a vital role in increasing employment, we can understand the importance of the proposed amendments to this legal framework, which aim to improve the functioning of the SME finance schemes. For the above reasons, I voted for this resolution.
in writing. - The European Parliament notes that a large number of SMEs will continue to depend mainly on credits and loans when it comes to external financing; it is concerned that an increasingly capital- and risk- sensitive banking sector is asking for more collateral and higher risk premiums, both requirements resulting in insufficient financing and missed business and employment opportunities in this very large sector of the economy; it regards, therefore, the availability of credit and loan guarantee schemes as crucial to exploiting the growth and job potential offered by SMEs; it sees a need to leverage existing programmes at national and EU level and it endorses the important role played by EIB SME loans.
I voted in favour of this text because I believe it can go some way to helping the more than 23 million European small and medium-sized enterprises, which make a crucial contribution to economic growth and social cohesion within the European Union through the 100 million jobs they provide. All too often in recent years, banks have demanded ever greater guarantees from SMEs needing capital to expand or revitalise their businesses.
For this reason it is necessary to significantly increase the financial instruments that can help such businesses, and to encourage the implementation of instruments that allow, for example, risk sharing between the various stakeholders. The complexity of European Union financial regulations, moreover, often involves an enormous expenditure of time and money on red tape alone. Now we have agreed on the guidelines, it is up to Member States to adopt ad hoc measures to revitalise and support the specific situation of their own SMEs, fuelling growth in a sector that by itself represents over 90% of all enterprises in the Union and constitutes the very lifeblood of our economy.
in writing. - (ET) Today I voted for the motion for a resolution supporting the financing of small and medium-sized enterprises (SMEs). I believe that the situation of SMEs and the use of the European Union's resources need to be made more effective so as to ensure that the liquidity crisis that occurred during the financial crisis, which had an impact on SMEs in particular, will not be repeated. Both in Estonia and in the European Union as a whole, SMEs constitute 99% of all businesses, which is why it is important that this particular majority should have access to financial backing, especially during difficult crisis years. I sincerely hope that both the European Union and SMEs will bring the European economy to a new ascent, and that in the future, we will be better prepared to face any new crisis.
in writing. - (HU) I voted in favour of Amendment 6 of the proposal. I believe that start-ups and innovative enterprises must be supported in order to give them better access to equity-based financial instruments. The Commission should place stronger emphasis on programmes and financial instruments scheduled for the upcoming period, and on supporting these instruments with risk-sharing funds and facilities.
Small and medium-sized enterprises (SMEs) are an essential element of economic growth and job creation in the European Union (EU): they account for more than 100 million jobs, and play a crucial role in contributing to social cohesion. However, these companies' access to financial credit and loans is limited, and the economic crisis has been exacerbating this situation, already made very complicated because of administrative burdens. I view an attempt to improve the way that SME finance systems work as broadly positive. I believe that such an attempt must include increasing the role of the European Investment Bank (EIB) in the loans scheme, as well as implementing the instruments that already exist within the Competitiveness and Innovation Programme, the Joint European Resources for Micro to Medium Enterprises (Jeremie) programme and the Joint Action to Support Microfinance Institutions in Europe (Jasmine) programme.
I also advocate simplifying SMEs' access to the Structural Funds, particularly as regards guarantee schemes, so as to prevent their duplication. It will also be advisable to consider new and effective financial instruments for the next multiannual financial framework, for example joint instruments with the EIB.
in writing. - (LT) Small and medium-sized enterprises (SMEs) are the backbone of our society and the engine of our economy. Both in Lithuania and the EU SMEs account for 99% of all businesses. SMEs create more than 70% of jobs for Lithuanians. SMEs make a fundamental contribution to implementing the objectives of the Treaty of Lisbon, which promote innovations, competitiveness, social cohesion and job creation. It is therefore important to create an environment in which this can develop. SMEs, as well as start-ups and innovative enterprises must be given better access to the EU's financial instruments. The availability of credit and loan guarantee schemes is crucial to exploiting the growth and job potential offered by SMEs. Currently many investment plans risk not being implemented due to uncertainties and a lack of funding. It is therefore important for banks to upgrade liquidity provision and support investment in the real economy. It is also important to support equity markets for start-ups and innovative enterprises. We must try harder to remove administrative obstacles. This will require progressive management and economy linked to innovative financial instruments.
in writing. - Small and Medium Enterprises (SMEs) constitute around 99% of all businesses within the European Union, contributing greatly to the European economy through innovation, economic growth and the creation of over 100 million jobs. My vote in favour of this report reflects the importance of enabling SMEs to function in a manner not over-complicated by regulations, but one which encourages efficiency, flexibility and investment.
I recognise that advances have been made to ease the financial and administrative burden on SMEs, such as the 2010 establishment of the SMEs finance forum, but urge the Commission to do more in order to create a more competitive and accessible economy for the SMEs which are so vital to the success of Europe's economy.
Incentives must encourage the necessary reforms to financial systems in Member States, investment must be made to nurture innovation in SMEs and administrative systems must work for, not against, these enterprises helping to create a more stable, more varied European economy.
I welcome the results of today's vote. It is planned that approximately 70% of EU funds for entrepreneurs will be disbursed using the loan funds. Non-repayable grants will be reserved primarily for high-risk projects, which find it difficult to obtain loans. According to the experts, assistance provided in the form of a preferential loan or guarantee is better in the long term than non-reimbursable aid. Entrepreneurs benefit less from preferential loans. However, many more companies can benefit from these loans, and the money lending system, once supplied with money, should theoretically work indefinitely.
I therefore subscribe to the idea that after 2014, 70-80% of support for entrepreneurs should be disbursed in the form of loans and guarantees, and the rest in non-repayable grants. The latter would be reserved for supporting innovative high-risk projects, or in other words those which would find it difficult to qualify for a loan.
The future of the European public's pensions is one of the key challenges for the future of Europe and I acknowledge the difficulties that the Member States' pension systems are encountering.
Nevertheless, I disagree that the only way to solve the problem is by paying more, working more and receiving less during retirement. I would also stress that it is the Member States that are mainly responsible for pensions. However, the European Union can add value by providing coordination between the various schemes and by sharing best practices, since it also has competence in the area of pension portability and supervising institutions for occupational retirement provision (IORP Directive).
I am only voting for this report because of the compromise based on more than 450 amendments, which include some of the main concerns regarding the White Paper. I would also caution that a decent and sustainable pensions system can only be achieved by combating an economy with jobs that are precarious, low paid and of a poor quality. Financed pensions must be based on solidarity and this must be taken into account in EU regulations.
in writing. - (LT) I voted in favour of this very important resolution on European pension systems. Europe is ageing and due to the worsening of the demographic situation and the declining birth rate, the number of people of retirement age is constantly rising. The importance of social security and pension funds is therefore undoubtedly increasing, particularly given the current economic crisis. People have to feel safe in their old age, and this can only be achieved with stable, well functioning pension systems. There are currently 100 different pension systems in the European Union. Due to major differences across the Member States, EU citizens feel unequal. People who have worked hard all their lives, particularly in the new EU Member States, receive different sized pensions compared to citizens in the old EU Member States. This makes them feel like second-class citizens. Undoubtedly, the regulation of pension systems is a Member State issue, but it is clear that there needs to be more European Union coordination in this area. The EU must care for those who need help most: the disabled, the unemployed and people of retirement age. In the interests of the welfare of its citizens and through the Member States, the European Union must try to level out pension systems. This would undoubtedly contribute to improving people's living standards and the EU's economic growth.
In the European Union the number of pensioners is rising due to the increase in life expectancy. Pension systems come under Member States' remit, with different rules about the retirement age and the money spent on social security. The financial crisis has led to a rise in unemployment, poverty and social exclusion, as well as to an increase in budget deficits and to problems relating to the funding of pensions. This has highlighted the fragility of certain financing schemes. The predominance of temporary jobs has reduced the level of contributions to pension systems, thereby adversely affecting their stability. The European Parliament's report and the European Commission's Green Paper seek to maintain pension systems which are adapted to citizens' needs without questioning the states' authority and suggesting that a single model would suit all.
I think that solidarity between states and generations is an important factor in EU policies' success. There is coordination at EU level of aspects of the pension systems relating to the operation of the internal market, such as compliance with the requirements of the Stability and Growth Pact and the EU 2020 Strategy. I voted for this report which encourages the efforts of Member States to meet the expectations of their citizens in terms of an adequate, sustainable and safe pension system.
in writing. - (GA) The European population is ageing and it will not be long now until the age group '55 years old or older' will be the largest age group in the EU. Although there are four people of working age for every person over 65 at present, the ratio will be half that by the year 2050.
I voted in favour of this timely report. Although it is the responsibility of the individual Member States to decide pension matters, the EU and the Member States must work together to develop a definite, sustainable and financially viable system. The workforce of today is especially mobile; therefore it is imperative that pensions can be transferred from one Member State to another. The pension systems must be brought up to date so that they are flexible, transparent and accessible. Information must be provided regarding the options available and the various aspects of different pension types.
I support what is in the report about placing more emphasis on financial education and about encouraging awareness of saving for a pension.
in writing. - (LT) The European Union faces enormous challenges, one of the most important of these being population ageing. Due to changing demographic trends, life expectancy is increasing, and older people remain healthy and active and participate in society for longer. At the same time due to the low birth rate, the number of people of working age will fall and therefore the Member States' social security systems will face great difficulties. The financial crisis has led to a growth in unemployment, poverty and social exclusion, and has demonstrated the fragility of certain pension fund systems. There are rising budget deficits in many Member States and problems in the financing of pensions. Some private pension funds were also no longer able to meet their obligations, and therefore in future it is very important to properly regulate the activities and monitoring of such funds. I agreed with this report and believe that it is necessary to provide new incentives at national and EU levels to create strong, sustainable and safe European pension systems.
The issue of the sustainability of social security systems has become an unavoidable subject on Europe's political agenda. Increased life expectancy, an ageing population, weak economic growth and increased unemployment are factors that have been contributed to an imbalance in social security systems. The current situation makes it necessary to take decisions that ensure the sustainability of social security regimes.
I am voting for this report because it advocates the need to build a system together that is sustainable, safe, and that provides adequate pensions at Member State level. It recognises that freedom of movement in Europe is not confined to first-pillar provision, but that mobility is indispensable for an effective and efficient labour market. It advocates the creation of a European pensions platform involving representatives of EU institutions, social partners and relevant stakeholders, in order to exchange information about best practices and help to prepare policy initiatives, all in compliance with the principle of subsidiarity. It calls on the European Commission to consider setting up a special task force on pensions.
I voted for this report and concur with the rapporteur, who mentions in a clear and well-argued manner not only the need for intergenerational solidarity, but also the major differences between national pension systems in Europe. I agree that coordination is required at EU level, with the best arguments for this provided to us by the effects of the crisis, which we hope we have emerged from. The impact of public expenditure in a Member State is easy to pass on even to another Member State, whereas pension funds are part of the financial markets. I welcome the idea of a flexible labour market for pensioners, in view of the demographic changes we are going through and the obvious trend for extending working life. I agree with the idea that not only each Member State but also the Union as a whole must adapt their policies to the concept of active ageing.
in writing. - (NL) The sustainability of our pension systems is a problem which has been passed around like a hot potato in Europe for far too long. The percentage of people who are retired is rising. In an effort to keep pensions at a sustainable level, the Member States have no choice but to reform their pension systems. This is directly linked to the sustainability of public finances and the rules for a healthy eurozone, the Stability and Growth Pact. I wholeheartedly support rapporteur Oomen-Ruijten when she highlights the importance of pension build-up via the employer (what is known as the second pillar) and individual pension build-up (the third pillar). Unfortunately, we can no longer assume that the state pension (the first pillar) will be enough to sustain the level of lifestyle which workers have worked to achieve. The aspect of subsidiarity requires further elaboration. At the eurozone level, we need agreements by which Member States will guarantee that the reform of their pension systems will translate into sustainable public finances. Which choices are made as part of that process should, in my view, remain a matter for Member States alone. Questions such as women's participation in the labour market should be a matter for their social and labour market policy. Where people voluntarily choose part-time work, in order to better combine work, family and caring responsibilities, this should not be discouraged by Europe.
Although Member States remain fully responsible for the choice and organisation of their pension systems, the fact remains that European economies have become interdependent and that economic governance discussions also focus on the viability and sustainability of pension systems. Therefore the EU has a coordinating role to play.
The rapporteur has gone to great lengths to obtain a compromise; this text contained some good points, not least the idea that pension systems should guarantee all citizens a decent standard of living, that diversity should be respected, that inequalities between men and women are unacceptable and unjustifiable, that a life course approach should be taken and that older workers should be rehabilitated.
However, at the same time, by trying too hard to compromise, we have arrived at a text that is unclear in places and too open to interpretation. In addition, there are still certain ideas that I cannot subscribe to, such as calling upon the Member States to improve citizens' access to private savings schemes and encouraging work by older people through fiscal and social security exemption measures. For these reasons I abstained from the final vote.
Demographic development, that is, the inverted population pyramid that we can expect in due course, and longer life expectancy, which means that older people remain in work and participate in society for longer, make it necessary to consider social welfare systems. The financial and economic crisis, combined with demographic changes, has had an impact on pension systems. Because of higher unemployment, slower growth, smaller returns on investments and larger public deficits, it is more difficult for pension systems to provide adequate pensions. In particular, young people with a high level of education are entering the labour market later, and so they do not work long enough to claim a pension when they reach the legal retirement age.
It should also be borne in mind that inadequate pensions may lead to a decline in consumption and, because of reduced demand, to economic instability in a country. As a result, I feel that steps really must be taken to redefine the future of young and old, thus contributing to secure and adequate income provision after retirement, while the need to give fresh impetus to the responsibilities of Member States, the two sides of industry and Europe must also be kept in mind.
in writing. - (LT) I voted in favour of this report, because given the rapid ageing of Europe's populations, it is necessary to devote particular attention to the age of retirement, to ensuring the security of pension saving funds and strengthening common minimum pension standards, in order to guarantee normal living conditions for all of Europe's older people. Although setting the retirement age and the size of pensions is the responsibility of the Member States themselves, the European Parliament and the Commission are proposing measures that would help to overcome the threats to pension systems. Furthermore, a certain amount of coordination of the reforms of national pension systems is unavoidable as we establish the internal market and implement the Europe 2020 Strategy. It is unfortunate that the Commission's Green Paper scarcely pays any attention to gender equality. Women have atypical contracts more often than men, or take precarious jobs, and therefore they earn less on average. Furthermore, women interrupt their careers more often due to motherhood and to care for children and elderly or disabled family members, and they therefore lose insurance guarantees and ultimately receive smaller pensions. It should be recognised that there is no such thing as a perfect pension system. Economic and financial capabilities vary across the Member States, therefore more attention needs to be paid to the means of improving pension systems, such as timing the start of working life, 'flexible' assessment of retirement age, better reconciliation of work and family life, and the general criteria for setting a minimum pension.
Public pay-as-you-go systems operating in some Member States are facing big increases in costs, which means growing pressure on solidarity and a heavier burden for the younger generation.
The year 2060 may seem far away, but this does not change the predictions at all: an increasingly ageing population, a low birth rate, and therefore huge pressure on budgets. Each of the Member States is obviously directly responsible for establishing their own pension systems. Indeed, this power is irrefutable and there is no suggestion that a single model would suit all. However, it is important to call for adequate, sustainable and safe pensions at a time when Europe will be facing a demographic disaster in a few decades, the early signs of which have already started to show.
Raising the pension age is one of the relevant solutions when discussing the fact that states are no longer going to have a working population of sufficient size to pay for the pensions of those who have left the labour market. Indeed, a gradual increase in the retirement age is a natural solution in these circumstances, which is supported by the fact that life expectancy is much higher than 40 years ago.
I congratulate the rapporteur on bringing such a relevant and sensitive subject to the attention of Parliament. It is true that the financial and economic crisis and demographic change, with the increase in life expectancy, have prompted all Member States to strengthen their pension policies. These measures therefore prompt a drive to modernise and coordinate national policies on the adjustment of pension systems, sustainability, balance between the duration of working life and pensions, greater transparency of pension systems and protection of solvency. I agree, in particular, with the attention paid by the rapporteur to female workers, who are often discriminated against with regard to male workers where pensions are concerned.
I also agree with the need to prolong workers' careers through a modern employment policy and improvement of working conditions, and I agree with the need to make pension systems and the information provided to citizens more transparent.
I am very concerned, however, about the serious impact that the measures called for in this document may have on the Member States' coffers, many of which are already under great pressure as a result of the tough economic crisis.
I welcome the adoption by the European Parliament of this report inviting the EU Member States to establish adequate, sustainable and safe pension systems. It reaffirms the main aim of pensions: to guarantee social cohesion in a spirit of equity between generations. In a context of demographic change and economic crisis, pensions must remain a fundamental part of our social pact. Nevertheless, I wish to make it clear that each Member State is free to organise its own pension system and that the European Union is there to simply facilitate coordination between the States.
The economic and financial crisis has greatly added to the demographic challenge facing the EU, and has led to a growth in unemployment, poverty and social exclusion. The goal of a 75% employment rate laid down in the Europe 2020 Strategy should help secure the sustainability of pension systems, as it is linked with higher levels of employment, greater productivity and economic growth. The holistic approach adopted by the Green Paper intends to impart fresh impetus, both at national and EU level, with the objective of establishing pension systems that are robust, suitable for the long-term, sustainable and safe. Small and medium-sized enterprises (SMEs) are one of the main sources of employment in the EU and make a significant contribution to the sustainability and adequacy of pension systems in Member States. I call for the development of sectoral, intersectoral and/or territorial funds to increase affiliation of workers in SMEs to pension systems.
I voted against the report on the Green Paper on European pension systems. The report clearly promotes the harmonised, anti-social policies of the European Union and the reduction of social rights to the lowest common liberal denominator. The text makes provision for an increase in the retirement age of European workers and for retirement ages to be linked to life expectancy. European workers, having paid to rescue the banks and been subjected to exhausting austerity measures, are again being forced to pay for the consequences of the crisis, a crisis which they did not cause, by working longer years for a smaller pension. The Confederal Group of the European United Left/Nordic Green Left moved an alternative resolution, which was, unfortunately, not accepted, against the Green Paper on pensions and highlighted the potential for improving pensions and retirement ages for the benefit of the workers. This can be done without increasing the age limit, through increased labour rights, especially for young people, better pay and, at the same time, higher taxation on financial capital and financial transactions.
Although the responsibility for paying pensions falls to the Member States, it is, nonetheless, important for there to be coordination at European level on certain issues. I am aware of the disparities between pension systems in Europe. However, there is a clear need for a strategy to be created that increases cohesion and coherence on pensions, with full respect for the subsidiarity and solidarity principles. This strategy must take into consideration the current economic and demographic situation, but also the completion of the internal market. We must therefore not forget that freedom of movement within Europe is a fundamental right of European citizens, which entails the mobility of individuals and namely of workers who must be able to benefit from an effective and efficient labour market, as well as from the guarantee that they will have access to a sustainable, secure and adequate income after retirement. It is also important to provide the public with adequate and continuous information about their rights regarding the pension system, especially as regards systems relating to cross-border activities and mobility.
I voted for the resolution for which I was appointed rapporteur on behalf of the Committee on Economic and Monetary Affairs. I find the final text of the resolution balanced, emphasising both the importance of the public pension pillar and the need for a proper second pillar in all Member States. An idea which I tried to suggest was to define a minimum EU-level pension, which will guarantee a secure, decent income for European citizens. Unfortunately, it did not receive sufficient positive feedback from among my fellow Members. However, I hope that in future the Commission will come up with this kind of proposal.
in writing. - (RO) I feel it is beneficial that the Europe 2020 Strategy supports an active, focused labour market policy, which will help increase the employment rate of older workers, women, members of minority groups and the long-term unemployed. By achieving this objective, I believe that Europe will see an increase in the number of people in work and, by extension, economic growth, which will have a positive impact on the viability of pension systems at EU level.
in writing. - (NL) I today voted in favour of the Oomen-Ruijten report on pensions. As draftsman of the opinion of the Committee on the Internal Market and Consumer Protection (IMCO) on this report, I have had the opportunity to work constructively with the rapporteur. The IMCO opinion has largely been reproduced in Mrs Oomen-Ruijten's report. I believe that the report is measured and balanced and that at its heart is the notion that, for Member States, pensions should be subject to subsidiarity. This will ensure adequate protection of the Dutch pillar system.
However, what I absolutely cannot support are elements in the report which appear to call for binding European agreements on Member States' pension systems. That is at odds with everything the Belgian Socialist Party stands for.
I voted in favour of the proposed text because pensions are one of the fundamental institutions of the system of worker's rights and duties. They are essential for the continuation of a decent standard of living for the people concerned and for their whole families, especially when it comes to receiving adequate support so as to attain a decent standard of personal and family life. By setting this threshold as a long-term goal, it is obvious that sustainable pension systems are necessary to offer certain minimum prospects to workers. While I respect the principle of bottom-up subsidiarity, with primary authority and responsibility for adequacy and opportunity for reform lying with the Member States, there is a need for convergence of pension systems in Europe, so as to ensure full and genuine freedom of movement for workers and enterprises and also full and mutual recognition and parity of the various pension systems within the Member States. Indeed, while I acknowledge the differences in the cost of living and in wage levels between Member States, there is a need to establish long-term convergence both internally within each Member State and within the EU as a whole, so as to promote a decent and adequate level of life expectancy.
I voted for this report because I think that pension systems throughout the whole European Union are already facing major sustainability problems, which are likely to get even worse in the future, thereby requiring a rethink. However, the review done by each Member State must be carried out in compliance with the fundamental scope of providing a decent income at a reasonable cost for elderly people after they have contributed for a lifetime. Reducing pension levels below the subsistence limit, which has been done in some Member States, is inhumane and must be avoided.
The most glaring example of exploitation is Romania, where the current government has decided that all pensions should be cut drastically and taxed, along with a levy for health care insurance. Under the guise of subsidiarity, the Romanian Government probably wants to create an ingenious pension system by making pensioners physically disappear through depriving them of minimum financial resources and medical assistance. I think that one of the EU's goals in this area must be to curb the excesses of governments in certain Member States against pensioners.
I voted for this report because I advocate the need for the EU and the Member States to coordinate their various policies on pensions in a more effective way, and to guarantee the adequacy, safety and sustainability of pension systems for women and men. It is essential to separate pension entitlements according to gender, and to set specific criteria to be used in calculating women's pensions in such a way as to guarantee the economic independence of both men and women.
With regard to paragraph 6, we Swedish Social Democrats chose to vote in favour of the removal of the reference to the inclusion of direct pension liabilities in public debt and deficit calculations. The reason for this is that we feel there a risk that a link like this between pension liabilities and debt deficit calculations could, in the short term, have a number of undesirable and disproportionate consequences in certain Member States. However, in the longer term, we believe that each Member State should establish procedures that will result in public pension liabilities being accurately reflected in relevant debt and deficit forecasts.
Increased average life expectancy and the inversion of the population pyramid in Europe present significant challenges for a society that is ageing, and will have to ensure adequate living conditions for its older people and a role that, in many cases, can and should be active. However, faced with the real threat of the collapse in traditional pension systems, the Member States must, bravely and head-on, adopt the necessary measures to save their social security systems, which do not just involve raising the retirement age. However, emphasis must be placed immediately on modernisation, with the possibility of mixed models. This will ensure that those entering the system now can freely choose which model they want to protect them in their old age.
The current crisis has highlighted a problem which, it became apparent, was serious: the bankruptcy of the social security systems. In truth, the proximity of the reversal of the age pyramid - as a result of demographic changes caused by the population's increased longevity - is threatening the financial sustainability of the pension schemes. On the one hand, the number of unemployed is increasing; on the other, more funds are being expended on pension payments. Moreover, young people are entering the labour market increasingly later, and so are not taking part in the contributory system. Since we do not want 'old age' to become synonymous with poverty, we must create a guaranteed minimum pension that grants quality of life to the elderly. Such a measure will help to eradicate poverty and enable older people to live in dignity.
All these problems are reflected in the European Commission's Green Paper on pensions. What is now needed is a series of policies coordinated at EU level. I therefore express my full agreement with this report's conclusions, and welcome the initiatives aimed at intergenerational solidarity that will allow all pensioners a sustainable and dignified income.
We find it regrettable that the alternative motion for a resolution that we tabled has not been adopted. The majority of the Members of the European Parliament, including those of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, therefore took the side of the antisocial policies that the Commission and Council are implementing, so legitimising the neoliberal path that they are following and wish to develop.
In doing so, they have forgotten the workers in various European Union countries who have been struggling against the rise in the legal retirement age, fighting to safeguard a caring and universal social security system; a system that values the smaller pensions, and respects the elderly, enabling them to live in dignity, whilst contributing to the eradication of poverty.
As the alternative resolution that we tabled says, it is possible to improve pensions without increasing the legal retirement age, provided that there are more jobs with rights, particularly for young people, better salaries and more taxation of financial transactions. For example, recent studies show that a general tax of 0.1% on financial transactions in European Union Member States could provide an increase in annual revenue of around 2.1% of gross domestic product, or almost EUR 262 billion.
There are 23 million small and medium-sized enterprises in the EU at present. Small and medium-sized enterprises comprise 99% of all EU enterprises, and are responsible for 100 million jobs in the Union. It is very clear that the issue of the cost and unavailability of credit is the biggest problem for the small and medium-sized enterprises sector at present.
Many viable enterprises still have difficulty accessing credit at a reasonable rate from the banks. Considering the amount of support received by the banking sector from the Irish taxpayer, this is incredible and unacceptable. Other costs such as rents, utility bills and local charges also hamper the competitiveness of small and medium-sized enterprises in the present difficult times.
I voted in favour of Mrs Oomen-Ruijten's report on adequate, sustainable and safe European pension systems. The report is full of good intentions, but just like the Commission's Green Paper, it leaves us with doubts about the true political goals of this debate. I cannot help but think that the latter's fundamental aim is to prepare public opinion for the gradual privatisation of pension schemes. After seeing the losses recorded by private pension funds in Europe and the United States during the financial crisis, I prefer to stick with the intergenerational solidarity of pay-as-you-go schemes.
Despite the constant references to the principle of subsidiarity, it is very much a case here of laying the foundations for the harmonisation of pension systems in the European Union, if not in terms of the level of pensions, then at least in terms of their structure. How can we believe, in your ultraliberal and internationalist Europe, that such harmonisation can be anything other than an encouragement to take out individual insurance with private companies? A potential market of hundreds of billions of euros. At the same time, pensions paid under the first pillar - public, compulsory and pay-as-you-go pensions - will be whittled away as a result of the Stability and Growth Pact, and tomorrow as a result of Mrs Merkel's pact. The occupational pension funds that one would like to see developed are still pension funds, and we know what part they played in the global financial meltdown. We also know what they are good for during a financial crisis: ruining savers. One cannot but worry about the pathetic prudential regulations to which they are subject, even in Europe. The social security system as a whole, and the pension system in particular, is the responsibility of the Member States alone. The problem that needs to be resolved is not just financial, it is demographic, too. The European Union, which has a serious responsibility where these matters are concerned, is by no means the appropriate level at which to address them.
With regard to the report on pension systems in Europe, this is a very sensitive subject. Although some truly positive elements can be found in this text, it would be totally unacceptable for the mechanism of old-age insurance to be considered through the prism of budgetary constraints, with capital-based pensions encouraged as a result. Being in favour of intergenerational solidarity, I could not vote in favour of a report that would be liable to promote the development of capital-based pension systems.
I abstained during the vote on this text. It contains many very positive points, but unfortunately it also contains certain ideas to which I am opposed. Removing the obstacles to workers' mobility by making pensions portable, respecting the diversity of national pension systems, reducing gender inequalities and the unacceptable gaps that exist between men and women with regard to employment and retirement provision, including older workers in the labour market, providing greater redundancy protection for older workers, and so on, are all recommendations that are made in this report and which I very much welcome. Nevertheless, other points have led me to abstain. They include, for example, the fact that the report calls for private savings schemes to be encouraged.
in writing. - (DE) Demographic change towards an increasingly older society in conjunction with the setbacks in the areas of economic growth, state finances and the financial markets caused by the economic and financial crisis make it necessary to adapt our practices with regard to pensions. This adaptation is in keeping with the completion of the European internal market and the Europe 2020 goals for employment and the long-term sustainability of public finances.
However, I welcome this proposal above all because it provides for more efficient pension provision that is to be both sustainable and safe. I am firmly convinced that pension provision should not only enable older EU citizens to live in dignity, but it should also be a reward for their working life as a whole. If we want the European citizens of tomorrow to be motivated in their work and to be open to cross-border activities, it is important, even today, to offer them the prospect of adequate and sustainable retirement pension provision, harmonised at European level. Nonetheless, the responsibility for pension provision remains with the Member States, meaning that pension systems primarily fall within the competence of the Member States and therefore the only thing that should be provided by Europe is coordinated guidance for Member States.
In this regard, the principle of solidarity between the generations and that of national solidarity ought to be taken into consideration in particular. In addition, with regard to subsidiarity, all pension systems should remain 'exportable' for citizens.
in writing. - (FR) Although this text has positive aspects, particularly the importance given to promoting employment to ensure the sustainability of pensions systems or the position of the social partners, other aspects seemed to me difficult to support, which is why I abstained on this text.
The deletion of paragraph 24 on the link between life expectancy and the retirement age is, however, a major victory for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, who thus wished to defend the European social model, contrary to what this measure advocated. In fact, the life expectancy of certain social categories is diminishing as a result of their working conditions and the difficulties they encounter when trying to access preventive and medical care. We have to ensure that all European citizens can live out their retirement with dignity.
in writing. - Labour MEPs voted in favour of this non-binding report on pensions and the challenges of ageing societies and spending pressures being faced across the EU. We welcome the fact that this report explicitly states that there is no 'one size fits all' approach to pension provision across Member States but that the EU can clearly add value in sharing ideas and coordination.
We voted to remove from paragraph 8 the inclusion of private debt in the sustainability assessment of public finances, as we feel that current market conditions would not be supported by this kind of assessment. We also maintain concerns over the issue of applying Solvency II-type capital requirements to pensions as this could potentially drive up costs without adding security for the UK's employer-sponsored occupational pensions. The UK's system, including the Pension Protection Funds set up under the Labour Government, provides a high level of protection to pension scheme members and beneficiaries.
Labour MEPS will continue to work to ensure that people who save with the State, with their employer or privately are given the genuine pension protection they need to feel safe about their retirement.
in writing. - (LT) Demographic trends, in other words, the inverted population pyramid which we can expect in due course and the longer life expectancy, which we have the good fortune to enjoy, in which context older people remain healthy and active and participate in society for longer, make it necessary to consider a strategy for fresh cohesion and coherence in the field of pensions. There are major disparities between pension systems in Europe, and new Member States and their citizens face extra problems because it is so desirable to establish a diversified pension system (with several pillars), in order to spread risks. The financial and economic crisis has shown that no pension system is immune to such events but that large budget deficits, high unemployment and very limited scope for increasing the burden of taxation and other levies particularly hit pay-as-you-go systems, and some Member States, such as Lithuania, even had to take drastic measures, that is, reduce pensions, which in my opinion is intolerable and unacceptable. The Member States must make every possible effort and preclude such reduction measures, which are painful for the poorest people. I abstained on this report, because many of the decisions proposed are socially sensitive and there is also insufficient evaluation of the benefits and risks in the report, particularly when we are talking about increasing the retirement age or Member States losing influence in pension policy.
in writing. - (DE) I abstained from voting on the European Parliament report on a European pension system. Although it is, in principle, to be welcomed that the European Union is considering how it can support the efforts of Member States to provide adequate pensions, pensions policy is, and remains, the task of the relevant Member States, in respect of which the EU should only take action with the utmost sensitivity and with consideration for national circumstances. However, the decisions in question are not favourable for the German occupational pension model in particular. In my opinion, regulations jeopardising occupational pension systems that have been successfully implemented in many European countries should not be enacted at European level. Considerable improvements are still needed in this regard.
in writing. - (LV) I supported the report on the creation of adequate, sustainable and safe European pension systems, since I believe that changes to the existing pensions model are essential to secure its sustainability. Currently, European countries run the risk that future generations will not be able to draw pensions capable of providing a decent old age. We must admit that at present we are living at the expense of future generations. We borrow in order to pay today's pensions. This must change. The pensions system must be balanced in such a way that current revenues can cover current expenditure. Any other solution would mean living beyond our means. This can be done in various ways, but we must also admit that we can no longer rely on drawing a pension soon after we reach the age of 60. Retirement age must be raised in stages throughout Europe, and it must approach the 70 years of age threshold. That is one of the ways to ensure that the social security budget does not become a burden on European countries' economies.
Mrs Oomen-Ruijten's report is based on the Commission Green Paper submitted in July 2010 and on the issues that this Institution has raised for debate with regard to the adequacy and sustainability of European pension systems. This paper serves as a precursor to the future White Paper containing a general analysis of the 27 Member States and a projection of the guidelines that the EU is laying down for its members, from which an effective response is expected. My reaction upon reading the report was positive, which is why I voted in favour of it. This draft is certainly too conservative considering what needs to be done. However, we can describe it as a good starting point, since it provides an overview of the pension system enlarged to 27 States. The establishment of a European pensions platform could be a perfect opportunity to open a debate between the EU Institutions and social partners concerned. The ultimate goal is to adapt pension systems and place them in the context of the demographic and economic variables our world is subject to.
I voted against this report, as it advocates capital-based pension schemes to the detriment of pay-as-you-go public pension schemes, and increasing the retirement age. It also advocates an approach that would create further insecurity for older workers by encouraging 'flexible' pensions, combining work with retirement.
It was with great satisfaction that I took note of the result of today's vote on Mrs Oomen-Ruijten's report on the subject of adequate, stable and secure pension systems in Europe. I believe that pensions should be secure and stable, especially nowadays in the context of an ageing European population and the financial crisis. Current statistics provide a clear signal that the problem is getting worse and that demographic changes in Europe are unequivocal. Experts have shown that at present in the EU four people are working to support one pensioner, but in about 50 years' time there will only be two.
It is clear therefore that further work on the pension system is needed and further reforms are essential. This is why we must strive for increased international activity by the Member States to ensure that the coordination of pension systems will be effective and efficient. In addition, in accepting the report, the European Parliament is stating clearly that there can be no room for discrimination on the grounds of age or gender, which is particularly significant in the context of the social debate on equality of men and women in the workplace.
To work for months on the sustainability of pension systems in Europe, to draw up an ambitious report, to negotiate compromises for hours without wishing to state the obvious, which is that many European Union governments have engaged in reforms of pension systems, giving priority to extending the contribution period, is, for me, an act of the utmost levity. The denial of reality is an act of gross negligence. The European Parliament is not tackling the core issue, because it is divisive!
I disapprove of this way of doing politics: instead of seeking unanimity at all costs, the European Parliament has fundamentally chosen the wrong method.
It has a duty to explore coherent and courageous courses of action. That is what our citizens expect when pension systems, which are the real prizes of the European social model, are in danger.
I am therefore unable to support a report that has turned into a vain exercise, since it fails to take account of the reality of the situation.
in writing. - (NL) The delegation of the Dutch People's Party for Freedom and Democracy (VVD) in the European Parliament today voted against the initiative report on the Green Paper on European pensions, because it contained several ambiguities and inaccuracies. We support a number of improvements, such as the encouragement of a good combination of state and occupational pension schemes in Member States and a European tracking system for increased job mobility, so that every citizen knows what they can expect from their pension and make their own choices. However, rising unemployment, problems in the financial markets, high national debt and slow economic growth could lead to difficulties in terms of Member States' pension payment obligations, with repercussions on the Stability and Growth Pact and therefore the stability of the euro.
In addition, the increasingly ageing population is having a major impact in many Member States, because they do not save as much as the Dutch. We therefore need harmonised supervision of pension systems, and some Member States ought to organise their pension systems differently. We do not, however, want any tampering whatsoever with the Dutch pension system. In order to guard against this, despite voting in favour of a number of good points in the report, we remain against the report as a whole. The VVD Group in the European Parliament: Hans van Baalen, Jan Mulder and Toine Manders.
in writing. - I voted for this Report which makes it clear at the beginning (Paragraph 1) and the end (Paragraph 61) that the main responsibility for pensions rests through the subsidiarity principle with the Member States, the EU contribution being to provide coordination where possible and the sharing of best practice.
This report irresponsibly advocates increasing the legal age of retirement while hypocritically suggesting that a 'social and civic dialogue' on the subject takes place and that the result is duly taken into account. The necessary referendum is, unfortunately, a long way off. As expected, it is also an ode to the privatisation of the pay-as-you-go pension system, which we all know to be effective. Retirement transformed into a financial product on the internal market of pension funds, with free and fair competition - that is what this report proposes. I am voting against, and absolutely condemn, this text.
The serious problem of demographic trends, in other words, the reversal of the age pyramid which we can expect in due course, as well as longer life expectancy, in which context older people remain healthy and active and participate in society for longer, make it necessary to consider a strategy to increase cohesion and coherence in the field of pensions. This new reality makes it necessary to take initiatives which redefine the future of young and old, as well as solidarity between generations and people, thus contributing to a sustainable, secure and adequate income after retirement.
in writing. - (ES) I have voted against this motion for a resolution as I consider it to be an unacceptable attack on workers' rights, as it advocates an increase in pension contribution years, the raising of the retirement age and the progressive privatisation of the public pension systems. I believe that these types of measures are aimed at establishing pension systems that benefit the interests of the financial sector and they do not represent a move towards public pensions systems that are more fair, sustainable, secure and beneficial to European citizens. As such, I am opposed to the progressive construction of an anti-social Europe, governed by the markets and financial powers, which have submerged us in this crisis by their ambition and excessive greed, which will be incomprehensibly compensated through the privatisation of public pension systems. Furthermore, I consider it unacceptable that the resolution which, while emphasising the importance of granting a relevant role to social dialogue in pension reforms, defends antisocial measures, such as the raising of the retirement age, which have been rejected by the majority of Europeans through massive general strikes.
According to László Andor, Commissioner for Employment, Social Affairs and Inclusion, the number of retired people will double by 2060 in relation to the active population able to finance pensions. It is therefore urgent to give thought to the future of pension systems. Although it falls within the competence of the Member States, this issue must not prevent the European Union from assisting Member States in their deliberations in order to guarantee European citizens an adequate, stable and sustainable pension system. To be able to have an adequate and appropriate pension in a Member State of the EU is the necessary complement to the principle of the free movement of people. The economic and monetary crisis demonstrates the need for an integrated approach, encompassing the demographic and social aspects as well as the economic and financial aspects.
in writing. - I hope that Parliament will not confine itself simply to producing reports and votes. It is necessary to analyse all 27 pension systems in the EU. I am confident that violations of the rules on a massive scale will be revealed in this sphere in Latvia, where the Government constantly tries to solve the budget deficit problem at the expense of pensions. As a result, pensioners in Latvia have become hostages to the current Government's risk-taking activities. In the majority of cases, pensions in Latvia are below the official minimum subsistence level. The situation is complicated by the Government's decision to retain payments to the second pension tier. This can have very sad consequences. I voted in favour in the hope of an independent assessment of the situation in Latvia.
in writing. - (DE) Within the European Union we are still seeing a considerable decline in prosperity, which will certainly be evident with the loss of the periods of protection for the labour market. Every country is having to grapple with the demographic changes and the associated lack of financial viability of its pension systems. Private pensions, which were to provide additional support, have not brought the much talked about relief to the pension systems but have instead placed state pensions under even more pressure. Against this background, the people in Hungary, for example, have almost been forced to go back to the state system. In this regard, the unfulfillable promises of returns by pension funds are also problematic, as revealed during the course of the economic and financial crisis. Interference like that at EU level often brings with it a whole series of problems, for example in connection with the compensatory allowance for pensions, which opened the floodgates to abuse. The details of pensions are regulated differently in the individual States and they must also remain that way, which is why I strongly reject the report.
I wanted to express my support for the Oomen-Ruijten report on future pension systems in Europe, since it clearly illustrates a principle on which European actions and initiatives should always be based: the principle of subsidiarity. In an effort to respond to a real need, that is, to a new assessment of European pension systems in the wake of changed demographic, economic and social conditions, it has been decided that individual Member States will be given the flexibility to act within the framework of a general European guide. The situations and conditions in the various countries are too diverse for us to conceive of drawing up common binding rules, and so the decision to respect the essential principle of subsidiarity was a good one.
in writing. - (DE) Before long the population pyramid will be turned on its head in the EU: the over 55s will represent the largest proportion of the population, life expectancy will continue to increase, the birth rate will remain low and young people will start their working lives ever later. We are all aware of the consequences of this: an overageing population and ever more bottlenecks when it comes to the financing of pensions. What we actually need, in particular, is a more family-friendly policy in the Member States - I am thinking for example of the introduction of family tax splitting into income tax law. The contribution of families to safeguarding the intergenerational contract should be taken into account in social legislation by means of a gradual reduction in social insurance contributions. These aspects are not, or are insufficiently, taken into account in the report. However, the much lauded mass immigration is the wrong way to go about safeguarding our pensions. At the end of the day, pensions policy should remain within the sphere of competence of the Member States. Therefore, I have voted against this report.
in writing. - (PL) In today's vote I supported the acceptance of the report on stable and secure pension systems in Europe. The issue of pensions in the future is a problem not only in Poland but all over the European Union. In the report, the European Parliament confirmed that in matters concerning pensions systems, the Member State is responsible for the organisation of its national pension system. However, EU institutions will support the activities of the Member States on the basis of the principle of subsidiarity.
For me, a very important issue is that attention has been focussed on discrimination against women in the context of pension systems, and we need to overcome this. At the same time, current demographic changes which are leading to an ageing population are causing problems in establishing a stable pension. The number of pensioners continues to increase, while we have falling numbers of people active on the labour market.
Another important issue is the problem of young people who are unable to find employment due to the situation on the labour market. In this regard it is essential that more people should be employed and should remain employed for as long as possible.
I voted for Mrs Oomen-Ruijten's report because I believe that trying to lay the foundations for a goal as important as that of a common European pension system, while having due regard for the principle of subsidiarity, is a big step towards true socio-political integration. The legislative framework is certainly complex, but the European Commission White Paper on pension systems already indicates which way the Union is heading. The report specifically aims to establish adequate, sustainable and safe criteria, calling on Member States to debate the subject, to publicise the proposals formulated and to work together to produce a true joint plan through the Open Method of Coordination. We are discussing the economic governance package at EU level in order to reform the Stability and Growth Pact and to establish common rules. No State can get away from pension reform if it wishes to put its finances in order. For this reason, I think it makes sense to have common rules in this area too, because it would make monitoring and implementation of the SGP much easier.
This report on adequate, sustainable and safe European pension systems represents an important step in implementing a coordination policy in the European Union. In fact, although this falls under the jurisdiction of the Member States, the pension system is directly linked to the financial market, as well as being one of the areas covered by the Stability and Growth Pact. It is becoming necessary, for demographic reasons of which we are all aware, to consider a strategy that increases cohesion and coherence on pensions. We must create initiatives which redefine the future of young and old, and solidarity between generations and people, thus contributing to a sustainable, secure and adequate income after retirement. There are marked differences between the various pension schemes in Europe, but it is important to create a common platform by clearly defining the division of responsibilities. In this way, it will be possible to create a sustainable and safe system together; a modern system which recognises freedom of movement in Europe, which is based on the assumption that mobility is essential, particularly for the younger generations and, of course, for an effective and efficient labour market. For all these reasons, I voted in favour.
in writing. - (RO) In November 2009 Romania had 5.54 million pensioners and 5.65 million contributors to the public pension system. Providing EU citizens with an adequate, sustainable pension, now and in the future, is a priority for the European Union. Achieving these objectives in an ageing Europe is a major challenge and Member States must prepare for this by reforming their pension systems. Member States must improve the adequacy of pensions by combating gender discrimination on the labour market, especially through a 10% reduction in the pay gap by 2020. The public pension system must be strengthened to the detriment of the private system. We must not privatise the public pension system simply to ensure the stability of pension funds for current and future pensioners.
Although the trend at European level is to raise the retirement age, it should be applied flexibly according to the sector and the severity of the working conditions, while also taking into account the number of years' service. Active support is required for job creation. The quality of work also needs to be improved in order to increase the number of people who will actively contribute to funding their future pensions.
Making pension systems sustainable is one of the major challenges facing the political class if it wishes to maintain the common good and social peace. Although European competences are limited in this regard, it was also important or the European Parliament to give its opinion as a follow-up to the Green Paper issued by the Commission. That has been done with the adoption of the very comprehensive Oomen-Ruijten report, which confirms the need to reform pension systems due to the unfavourable trend in the ratio of the number of people aged over 65 to the working population. Moreover, the resolution is in line with the recent Eurobarometer survey, showing the wisdom and maturity of European citizens, 73% of whom take the view 'that they will have to work longer or save more for their old age'. The predominant idea of prolonging working life beyond the age of 65 has, admittedly, met with mixed reactions among the general public. However, this may be a blessing in disguise, as other levers will necessarily have to be activated. In the case of my country, Belgium, alone, where the rate of employment among older workers is one of the lowest in the European Union, there is an urgent need to encourage Belgian workers to remain longer in the labour market.
Today Parliament voted on the report entitled 'Towards adequate, sustainable and safe European pension systems'. The Commission, taking account of demographic trends and the effects of the economic and financial crisis, has decided that in order to modernise pension policies it is necessary to take coordinated action on: adjustment of pension systems, sustainability, balance between the duration of working life and duration of pensions, removal of obstacles to mobility, greater transparency of pension systems and protection of solvency.
In this report we wish to acknowledge and maintain individual responsibilities in order to create a sustainable and safe system that is capable of ensuring an adequate pension at Member State level. A modern system that acknowledges, in particular, the new generation's need for mobility and offers solutions not only for the present but also for the near future.
in writing. - (ES) Despite the fact that the vote has allowed the incorporation of some crucial elements of the social conscience, there remained some unfortunate aspects that led me to abstain in the final vote. This is the case, for example, in the part of paragraph 21 where it is asked that Member States improve access for citizens to private saving schemes.
European pension systems are in an increasingly alarming state. We must act now to ensure that men and women have equal opportunities, safeguarding those who decide to retire today and, at the same time, protecting those who are only now taking their first steps in the labour market. In Europe, women still earn on average 18% less than men. The main effect of this wage disparity is apparent at retirement age: because they have earned less throughout their working lives, women also have lower pensions. As a result, women are more affected than men by persistent poverty. Especially in times of crisis, we need to include the gender perspective in all policies, adopting national measures that are agreed on and coordinated at European level. I voted in favour of the Oomen-Ruijten report, because I think it is a good compromise that can support the dialogue between Member States and European Institutions on the modernisation of pension systems.
We support the report on the Green Paper 'Towards adequate, sustainable and safe European pension systems', as the European Commission aims to assist Member States without taking away responsibility from individual countries, which must evaluate the connection between life expectancy and the compulsory retirement age. It also aims to remove obstacles to cross-border mobility and establish a European Insurance and Occupational Pensions Authority with responsibility for setting up a system of coordination in emergencies and supporting Member States.
The European Union's 27 Member States have different pension systems. However, the inverted population pyramid and the increase in life expectancy require a European strategy to be devised for strengthening the cohesion and coherence of pensions in the European Union. I would also like to mention, nevertheless, the inadequacies which are evident in the case of labour mobility between different Member States. There are cases where pension rights are not transferred adequately between different European Union Member States. In this respect, we must encourage cooperation between Member States.
On the other hand, we have a moral duty to safeguard our citizens' right to enjoy pensions which provide them with a decent living.
in writing. - I can support the overall objectives of this report as its fundamental concerns are to create a sustainable approach to pension provision. The regulatory exercise which will come about from the Green Paper will, I believe, bring supervisors up to speed with the necessary consistency to maintain a safe and sustainable pension system.
However, given the current diversity in pension systems in Member States as well as in scope and depth of pension provision, it is important that the Commission follows through on Parliament's wish not to impose capital standards akin to insurance or banking standards. It is my belief that pensions can and should be treated separately for their own capital adequacy requirements.
This all said, the need for a truly European approach is paramount, given the way in which demographic trends will force future generations into sustaining expensive schemes, overloaded, with past generations facing potential poverty.
in writing. - Mr President, there is much to like in this report. However, I cannot, on balance, support it. It is right that we in this house should have concern for the pension provisions of our Member State governments, and it is right that we should share best practice. However, I was simply unable to support the report as a whole because I simply disagree that the EU should have anything beyond an information-sharing role for pensions. The best authorities to deal with pensions, and indeed all social matters, are the national or local authorities, not us. This initiative report calls for too much centralised control, which I am simply unconvinced will either work or add value.
in writing. - (NL) The problem of our increasingly ageing population is hitting us hard and the crisis is prompting Member States to make cuts. However, we should not allow the ageing population problem to lure us into a new European debt crisis. The Member States that are making savings should not go about it unthinkingly. The resolution emphasises that the first pillar of the pension system is the main one. This implies a healthy and balanced national budget. Moreover, it goes without saying that a steady income is a safeguard against poverty. I am also pleased with the recognition of pension rights for women and a greater emphasis on gender equality, along with the recognition that discrimination against older people in the labour market should not be allowed. The resolution also pays due attention to the transferability of accrued pension entitlements. No one these days works for the same company, or even in their own country, for their whole life. It is fundamental, in a united Europe, that citizens are able to transfer such entitlements. The European Parliament is therefore asking the European Commission to better coordinate the transferability of pensions at a European level.
in writing. - (RO) The report drafted by Ria Oomen-Ruijten on the Green Paper entitled 'Towards adequate, sustainable and safe European pension systems' makes an important contribution to the debate on the future of European pension systems. I think that Member States need to draft provisions for ensuring adequate pensions for their citizens. We encourage Member States to set up the most adequate pension system to guarantee a decent standard of living for everyone, with particular attention being focused on the most vulnerable groups in society. I voted for point 24, which calls on Member States to encourage older people to continue working through fiscal and social security exemptions.
I also voted to encourage and facilitate combining work with retirement and to put in place dissuasive measures so that companies find it harder to make older people redundant.
I voted against raising the retirement age because I think that people who pass a certain age, but who will and can work, should be encouraged and not forced to work, especially at a time when the unemployment rate in the EU-27 is 10%, and 20% among young people.
The European Commission's Green Paper on European pension systems adopted today under the report by the alliance of the political representatives of capital in the European Parliament (social democrats, conservatives and liberals) is an anti-grassroots monster. It is intended to form the basic element of the new anti-grassroots EU Competitiveness Pact designed to demolish European social security systems and replace them with private, individualised insurance, a new cash cow being milked at the workers' expense for the benefit of capital. In practice, public spending on social security, pensions and welfare is being abolished. The three pillar system reduces the State pension to a poorhouse benefit, thereby throwing the gates wide open to the so-called third pillar of private insurance. There are calls for an increase in the retirement age, depending on life expectancy; in other words, work to the grave. The Greek Communist Party voted against the EU's abortive anti-labour paper on European pension systems. Faced with these developments, we would point out that the workers urgently need to rise up en masse and stop these new anti-insurance measures and the new savage attack being organised by capital and the bourgeois governments in the new EU Competitiveness Pact.
in writing. - (DE) I have voted in favour of the Oomen-Ruijten report on the Green Paper on pension systems. The results of the negotiations are appropriate in the opinion of the Christian Democratic Union of Germany and provide the appropriate basis for the subsequent White Paper. What is important going forward is retention of the German occupational pensions, the length of service and protection against the risk of bankruptcy for existing commitments. Under no circumstances must occupational pensions be transferred to a compulsory European system.
in writing. - (LT) I am pleased that the rapporteur recognises that there are significant gaps in the pension systems in Europe and the fact that the citizens of some Member States - for instance, Lithuanians - face additional problems. Life for pensioners in my country is not the easiest. Recently it has become even harder - last year Lithuanian pensioners' monthly pension was reduced by 5%. The time has come to stop applying double standards. In some European countries, such as Lithuania, the government maintains that the crisis is over and that the economy is gradually beginning to recover. However, when we need to take practical measures, our leaders state that they cannot find the required resources to return pensions to their former level. Suddenly they declare that the crisis is not yet over. In reforming our pension systems financial sustainability is important, but so too is providing an adequate income. Genuine sustainability cannot be achieved without ensuring that pensions are adequate. Ageing society and financial pressures show that our labour market is changing. It is necessary to take this into account when reforming pension systems. A balance between flexibility and security on the labour market supports the adaptability of the economy and thus contributes to sustainable, secure and fair pensions.
in writing. - (NL) Europe and pensions, now that is a sensitive issue. Various Member States are considering arrangements to shrink their national debts by tying pension funds to their debts. Mrs Merkel and Mr Sarkozy have already directly mentioned the centralisation of pensions in their plans for a single, centrally-ruled Europe. I am against any regulation of pensions at a European level. Pension systems are structured differently in the various Member States. They are almost incomparable. In addition, the pension systems in the various individual Member States vary considerably, in terms of size, reliability and supervision. I do not want to see the robust Dutch pension system suffer because of the chaos in some other Member States.
What I do find sensible, however, is that Member States should share information about their pension systems with each other and that they should make efforts to address specific problems by that means. I refer here, for example, to university researchers who move to other Member States, whose tax authorities then collect additional levies on the pensions they have built up elsewhere. An immediate halt should be put to such excesses, but that does not mean that we need to revamp the entire system on a European model.
in writing. - I voted in favour of this report urging Member States to ensure pensions are sustainable in light of the challenges of ageing societies and the spending pressures being faced across the EU. I welcome that this report recognises that there is no 'one size fits all' approach to pension provision across Member States, but that the EU can clearly add value in sharing ideas and coordination.
The inclusion of private debt in any assessment of sustainability of public finances should not be included in this report, as current market conditions would not support this kind of assessment. Furthermore, applying capital requirements to pensions could potentially drive up costs without adding security for employer-funded occupational pensions. This should not be made compulsory where there is an existing protection scheme; for example the UK's Pension Protection Fund, set up by the previous Labour Government, already provides a high level of protection to pension scheme members and beneficiaries.
I, and my Labour colleagues, will continue to work to ensure that people who save with the State, with their employer or privately are given the genuine pension protection they need to feel safe about their retirement.
I voted in favour of the report by Mrs Oomen-Ruijten, although I feel that the text adopted is overcautious in repeatedly indicating the importance of the principle of subsidiarity. I nevertheless believe that this report, pending the imminent publication of the Commission White Paper, can allow the continuation of an effective working relationship between the Member States and EU institutions on the difficult issue of the modernisation of European pension systems.
I am voting for this motion for a resolution, as I believe that the accession negotiations with Croatia may be concluded in the first half of 2011, provided that the necessary reforms continue to be pursued. To achieve this, during this last stage Croatia will need to mobilise all its efforts to strengthen public administration and the judiciary, to make progress on combating corruption, to ensure full cooperation with the International Criminal Tribunal for the former Yugoslavia, to continue with the privatisation process, and to adopt restructuring plans. I am also voting for this resolution because it recommends the implementation of an arbitrary border agreement between Croatia and Slovenia, and because of the progress made in resolving other bilateral disputes, such as border issues with Serbia, Montenegro, and Bosnia and Herzegovina. Although Croatia still has to conclude negotiations on six political chapters of the acquis communautaire, I believe that the good results achieved in 2010 will serve as a basis for the Croatian authorities to make final efforts to complete the negotiations.
in writing. - (LT) I voted in favour of this motion for a resolution on the 2010 progress report on Croatia. With this document the European Parliament confirmed that Croatia has made significant progress in the talks on integration into the European Union. I agree with the resolution's provision that the accession negotiations with Croatia can be completed in the first half of 2011 provided that the necessary reforms continue to be pursued resolutely by, in particular, strengthening public administration and the judiciary, continuing to combat corruption, ensuring the sustainability of refugee return, full cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY), the continuation of the privatisation process and the adoption of restructuring plans for the shipyards in difficulty. These are very important conditions, and their proper implementation or at least significant progress in the areas mentioned will show Croatia's commitment and willingness to become an EU Member State.
in writing. - (LT) I agreed with this motion for a resolution, through which the European Parliament supports Croatia's accession to the European Union. The accession of Croatia entails both a European and a regional dimension, and would encourage the rest of the countries of the Western Balkans to launch and implement accession-related reforms. The accession negotiations with Croatia have progressed significantly, but fundamental reforms in the areas of public administration and the judiciary, corruption, refugee return and so on, have yet to be completed. Croatia must make significant progress in the resolution of bilateral disputes with neighbouring countries, such as the border issues with Serbia, Montenegro and Bosnia and Herzegovina, so as to prevent these disputes from becoming an obstacle to further enlargement of the EU once Croatia has joined.
in writing. - (RO) I voted in favour of adopting the progress report on Croatia because I think that the EU accession process highlights the significant improvement in the situation in this area. Indeed, respect for fundamental rights, the situation of refugees and the privatisation of the shipping sector are the most advanced chapters. I would also like to welcome at this point the implementation of the peace agreement and everything that this entails. Cooperation with the International Criminal Tribunal for the former Yugoslavia is crucial to the successful conclusion of the negotiations. I hope in the future that the Croatian authorities will allow investigators to have access to the necessary documents. One of the issues mentioned in the document is war crime trials. Those who have been brought to justice are either not convicted or receive token punishments. I wish to stress the importance of administering a fair justice system for any candidate country.
The legacy of conflict in the 1990s and a lack of respect for minorities' rights are unacceptable from a future Member State. Legislative intervention is desired in this area. The Hungarian Presidency's intention to complete the negotiations by the end of the first six months in 2011 is commendable and Croatia can potentially cross the finishing line on time. Its accession will send out a positive signal in the region, reaffirming the EU's credibility with regard to the conditionality of this process. I wish to end by confirming Romania's unreserved support for Croatia's accession to the EU.
The country report on the progress made by Croatia in 2010 indicates the determination of the government in Zagreb to meet the European Union's accession criteria. However, the European Union is confronted with a first-time situation in that the majority of Croatia's citizens do not think that accession to the EU will benefit the country, which is in contrast to the significant wave of optimism seen among the population of the Central and Eastern Europe states which joined in the last two rounds. The 2010 country report on Croatia highlights the EU institutions' concern about this situation. This is why an appeal has also been made to authorities and civil society to get involved in convincing Croatians that EU membership will have a positive impact on their country. I welcome the efforts of the Croatian authorities and their ambition to conclude the accession negotiations this spring.
Croatia also deserves to be congratulated on the fact that a state ravaged by conflict for so long has managed to make remarkable progress to implement the acquis communitaire. Furthermore, any kind of mention about Croatia's accession possibly being deferred can only be treated as a throwaway remark made without too much thought.
I voted decisively in favour of this report because I believe that Croatia is correctly continuing with its implementation of the reforms necessary for EU membership. At an economic level, I think that Croatia is ready to deal with other EU countries. In fact, despite the global crisis, it has managed to maintain a certain macroeconomic stability, particularly through the development of service and tourism infrastructures. I think the country should be encouraged to take full advantage of its resources, particularly its geographic position as a strategic transport link between Western Europe and the Balkans, between Central Europe, the Adriatic and the Mediterranean. Further development of its infrastructure could provide enormous potential to the country. With this in mind, its cooperation with the European Union on the implementation of sections of the TEN-T, TEN-E and e-TEN, which also affect Croatian territory and could be developed into a PPP system in full cooperation with the EU, is proving very fruitful. The negotiations will close in the first half of 2011, when the accession process will be concluded. I am confident that this deadline will be met.
I would commend Croatia for the substantial progress achieved in attaining the benchmarks needed to conclude the accession negotiations. I strongly believe that Croatia's swift accession will contribute to encouraging the rest of the countries in the Western Balkans to implement accession-related reforms. I welcome the efforts of the Croatian Government to take a strong stance against all forms of corruption, but call on the Croatian authorities to further strengthen the administrative capacities of anti-corruption bodies and to foster a culture of political accountability. I welcome the progress made in the area of women's rights and gender equality, as some 25% of parliamentary seats and almost half of administrative positions in the public sector are held by women, demonstrating the progress towards gender equality. However, the percentage of women occupying positions of business leadership remains low and gender wage differences persist. I call for further active promotion of the participation of women in economic and political decision-making bodies, and for swift implementation of the Gender Equality Law, including the principle of equal pay.
in writing. - (DE) We expressly support Croatia's swift accession to the European Union. The people of Croatia have great expectations of this membership. However, these can only be fulfilled if Croatia is truly ready for accession and all accession criteria are met. Croatia has already come further in this process than many current EU Member States had come on accession.
The Commission's progress report clearly shows, however, that there is still work to be done in some areas. This gives reason to hope for a swift conclusion to the accession negotiations - expectations must not be raised by today's decision, however. Thoroughness is more important to us than speed and reliable implementation is more important than promises. We must not repeat previous mistakes. Anything else will not be in the interests of the European Union or Croatia and its people. We have therefore abstained from voting today.
I voted for the motion for a resolution on the 2010 progress report on Croatia, as I believe that the negotiations on Croatia's accession to the EU will be completed by June 2011, provided that the necessary efforts toward reform continue to be made. I am in favour of expansion, provided that candidate countries meet the pre-established criteria. The more countries there are in the European project, the better it is for the EU and for its citizens, who will enjoy a single area of peace, freedom, democracy, progress and well-being.
Croatia has been meeting the accession criteria with undeniable success, and has been making an effort to continue down this path, despite the additional difficulties it faces in the current international situation. It is a good example for any country intending to become part of the European Union. I cannot fail to notice that the most recent surveys show Croatians to be suspicious of their country's future entry into the Union and critical of the EU's actions. Instead of questioning the opinion of the Croatian people, I believe that their doubts merit serious reflection on how the European Union has been run. I find it regrettable that, in her motion for a resolution, the rapporteur has chosen to give opinions about issues such as sexual orientation and its constitutional protection, which not only have nothing to do with the real issues in question, but should also be the exclusive competence of the Member States.
This motion for a resolution is on the 2010 progress report on the process of Croatia's accession to the EU; a commitment by the European Parliament, for which no diplomatic efforts have been spared. I welcome the progress made in the accession negotiations, which should be completed by the end of the first half of 2011, as well as all the efforts made by the European Commission towards the other countries of the Western Balkans joining the EU.
I find it regrettable that the Croatian Parliament and government have not made the desired progress on constitutional amendments, namely as regards decentralisation and reform of public administration, particularly by depoliticising it, combating corruption and freedom of the press. I hope that all the problems mentioned in the report will be resolved or, at least reduced, so that accession is quick and can act as a catalyst for membership by neighbouring countries.
Regarding this report, it is important to point out that the majority of Members of the European Parliament are not happy about the fact that, according to Eurobarometer, the majority of the Croatian population believe that accession to the EU 'would not benefit them'. What can be done to counter this perception? The answer, as always, is to increase the propaganda, seeking to manipulate the reality of what the EU is.
The same old neoliberal dogmas are being wheeled out: the reduction of state intervention in the economy, and the creation of an open and competitive market, by destroying public services, by changing labour relations in capital's favour under the pretext of their 'rigidity', and by doing away with sovereignty and with an independent project for Croatia's development.
Lastly, the report makes it very clear who the beneficiary of NATO's aggression and the breakup of Yugoslavia was. Croatia is in a privileged location: it is a transport corridor of great importance for the import and export markets of the East and Far East. It is clear that accession to the EU is not to promote the right to development of Croatia and its people, but above all to benefit the great powers and their economic groups.
Recently, Croatia has made considerable progress towards EU accession and will probably soon become the twenty-eighth Member State of the EU. In 2010, negotiators for the EU and Croatia closed 11 chapters, achieving a total of 28 (from the required 35). Last year's achievement emphatically shows Croatia's determination to continue with its reforms and will soon allow its citizens to benefit from EU membership. During the last meeting of EU and Croatian ministers which took place on 22 December 2010 in Brussels, the negotiators closed three important chapters, namely those concerning justice, freedom and security, foreign, security and defence policy, and the environment. The closure of these chapters indicates that Croatia's legal system has been strengthened and that progress has been made in several areas simultaneously, such as wider cooperation between Croatia and the international community concerning military missions and civil affairs ("foreign, security and defence policy), and the guarantee of better air and water quality for the population of Croatia (environment).
Negotiations on the accession of Croatia to the European Union began in October 2005. In spite of some logistical problems, Croatia's accession is strongly supported by EU Member States and many of them expect a rapid progress towards the closure of the seven remaining chapters by the end of 2011.
I voted for the motion for a resolution. Croatia clearly has a place in the European Union. However, I will not vote for further membership unless the budget of the Union is substantially increased. Further enlargement cannot be achieved without additional funds for the Union.
My vote on the motion for a resolution of the Committee on Foreign Affairs of this Parliament on the progress of Croatia towards membership is a sign of no confidence in the benefits of the European Union which, according to the opinion polls, is shared by the majority of Croatians. It is regrettable that the authorities of a country which has become independent and sovereign in the wake of a terrible conflict have not wished to rest until they have placed the country under a foreign yoke, against public opinion. I voted against the Treaty of Maastricht. I voted against the European Constitution. I would have voted against the Treaty of Lisbon if my Government had had the courage to put it to the French people. I hope that the Croatians will be consulted directly on the accession of their country to the Union and that their will, unlike that of the French, the Irish and the Dutch, will be respected. To vote in favour of a resolution which regrets that the fate of minorities practicing this or that sexual deviance is not a central preoccupation, which advocates intensive propaganda to reverse negative opinion polls, which encourages the same economic errors as those committed in our countries, was really not possible.
I voted in favour of the motion for a resolution on the progress made by Croatia, which confirms the efforts made by the latter with regard to its forthcoming accession to the European Union. Indeed, Croatia's membership has several advantages, such as consolidating peace and stability in the Balkan region and strengthening the position of the EU in that region. The text we have adopted also raises issues that remain problematic and on which Croatia must continue to work, such as combating corruption, which remains one of the major scourges in the country, and giving support to returnees, which is still inadequate. I hope that Croatia will continue further along this positive route.
in writing. - (LT) I voted in favour of this motion for a resolution on the 2010 Progress report on Croatia, because with this document the European Parliament confirmed the fact that Croatia has made progress in the talks on integration into the European Union. Accession negotiations with Croatia can be completed rather quickly, provided that the necessary reforms continue to be pursued and implemented resolutely. It is necessary to continue to strengthen public administration and the judiciary, combat corruption, ensure the sustainability of refugee return, and fully cooperate with the International Criminal Tribunal for the former Yugoslavia (ICTY), and so on. Furthermore, the Croatian Government urgently has to address the structural weaknesses of the economy and devote greater attention to regional cooperation, in order to tackle bilateral issues with neighbouring countries. Proper implementation or at least significant progress in these areas will demonstrate and strengthen Croatia's willingness and opportunities to become an EU Member State. I believe that the accession of Croatia would also encourage the rest of the countries of the Western Balkans to move closer and more quickly towards EU Membership.
With its motion for a resolution on the 2010 progress report on Croatia, Parliament's aim was to applaud the improvements made by Croatia in several respects, which are bringing the country ever closer to the European Union. That country's achievements over the last year deserve to be mentioned, as substantial changes have been made to the Constitution in order to adapt it to the founding charters of the other 27 Member States. With regard to the judiciary, efforts have been made to make that power impartial and independent. Trials have also been organised for war crimes, and considerable progress has been made on women's rights and gender equality. I fully agree with this motion because I strongly believe that Croatia deserves to become a Member State. There is no doubt that even more must be done, especially as regards the fight against corruption, but the fact remains that the country is making significant headway in its path to membership of the European Union.
in writing. - (RO) I voted for this report because what we all want is a stable, prosperous neighbourhood. Indeed, these aspirations can only be fulfilled by integrating the Western Balkans into the EU and Euro-Atlantic structures. Croatia is the state in this region which is at the most advanced stage in the EU integration process, highlighting that it has and wants to use robust mechanisms to combat corruption in the public sector. Zagreb has already made progress on this matter through its parliament's approval of a law allowing the confiscation of assets obtained illegally, as well as by the actions taken against senior officials. I welcome these measures, but Zagreb needs to demonstrate convincingly that it has left behind its widespread culture of corruption and impunity. Croatia can continue to count on Romania's support in the European Union accession process by sharing common experiences regarding both the pre-accession process and the aspects after the country's EU accession.
in writing. - I voted in favour of the resolution in order to acknowledge Croatia's progress towards EU accession and highlight the remaining goals to be achieved for the benefit of its people. I voted against Amendments 1 and 4 because they were intended to delete references to government efforts in Croatia to combat discrimination based on sexual orientation and race, which are required for EU accession.
When the resolution was in the AFET Committee, I contributed amendments concerning the efficiency and predictability of the justice system. They called for increased funding for courts to work fast and efficiently, unification of jurisprudence, and timely publication of all judgments. Corruption cases have to come to court and not remain at the prosecution/investigation stage, and sentences must have deterrent effects. The efficiency of the pre-accession funds spent in the area of justice reform and the combating of corruption must be assessed.
in writing. - I voted for this report but retain serious doubts about Croatia's suitability for membership. Significant progress needs to be made in a number of areas, not least in tackling corruption.
Croatia's accession to the European Union is a significant incentive for the Balkan countries to pursue their own efforts and reforms with a view to their future accession to the Union. Croatia's accession to the Union will extend the area of peace and stability in Europe, and it therefore entails a dual European and regional dimension, which should encourage the Western Balkan countries to achieve greater cohesion at regional level.
I welcome the positive progress made by Croatia with regard to respect for and protection of minorities, though the country should also take appropriate measures to ensure greater protection of the Roma minority and its participation in civil society. The Roma are still discriminated against and do not have adequate representation in Croatian central and local political authorities. Synergies must be developed and implemented at regional level, particularly within the framework of the Danube Strategy, as more social interchange and economic trade would benefit the entire Danube macro-region.
I refer in particular to cooperation in the areas of transport, the environment and economic development. Greater cohesion at regional level will facilitate the future access of the entire Western Balkans region to the European Union.
It is not surprising that the Eurobarometer has indicated that the Croatians think that the European Union is not beneficial to them, as that is indeed the case. I am voting against this motion for a resolution and its antisocial injunctions.
Negotiations with Croatia on its accession to the EU may be concluded shortly. However, the necessary reforms need to be pursued with determination. The most important reforms are the strengthening of public administration and the judiciary, combating corruption, supporting the return of refugees, fully cooperating with the International Criminal Tribunal for the former Yugoslavia, and restructuring the shipyards.
We must applaud the enormous progress already made. However, at this final stage it is necessary to continue resolutely with the reforms needed to be able to conclude the negotiations regarding EU accession on time. The fact that that the majority of Croatian citizens believe that accession to the EU would not benefit the country is worrying, so we need to work to ensure that Croatians see the European project as being theirs as well. It is therefore crucial to give the citizens clear and factual information on the implications of Croatia's accession to the EU.
in writing. - (ES)While I consider the accession of Croatia to the EU to be positive, provided that the Croatian people see it as so, I have not supported this motion for a resolution since they are various points that I reject, above all those related to the EU's economic requirements. I think the request that the Croatian authorities adopt measures that define and improve the participation of civil society players in the process of policy formulation and supervising the activities of the public authorities activities is both appropriate and valuable. However, I cannot support the resolution given that I am totally against the neoliberal economic focus it contains and the measures that it asks to be implemented in this area. Thus, I think it unacceptable that the EU demands that the Croatian Government reduces the redistributive role of the state and public spending and I reject the call to apply 'profitability' as a principal criterion to evaluate the public health and social systems.
I am delighted with the progress made by Croatia in its accession into the European Union, including the amendment of the Constitution, the reform of the judiciary, freedom of the press, the protection of minorities, and closer cooperation with the International Criminal Tribunal for the former Yugoslavia. I therefore fully support the 2010 progress report on Croatia. The prospect of joining the European Union is a powerful incentive for the other countries of the Western Balkans moving towards European integration to carry out the necessary political, economic and legislative reforms, to strengthen stability, and to promote coexistence and reconciliation in the region. However, the Croatian authorities still have obstacles to overcome and challenges to address, such as combating corruption, getting the economy back on track, resolving bilateral disputes with neighbouring countries, and very low employment. It is therefore necessary to urge Croatia to press ahead with the necessary reforms so as to meet the final criteria and to complete the negotiations.
in writing. - (DE) By supporting the motion for a resolution on the 2010 progress report on Croatia I would like to express my support for the swift acceptance of this country into the EU. It is not only culturally and historically rooted in Central Europe, it also meets the accession criteria. Although work still needs to be done in many areas, such as the fight against corruption, in light of the prosecution of the former prime minister, Ivo Sanader, there is no lack of positive will. Croatia also seems to be prepared to deal with its past, as evidenced, for example, by the support for returning war refugees. This has also been described in detail in the resolution.
However, by supporting several amendments, I have also expressed my rejection of the politically correct language of the resolution. In several paragraphs it is absolutely intolerable. However, so as not to block the Croatian people's path to the EU and to demonstrate our good will, I finally voted in favour of the report.
in writing. - (DE) Among the candidate countries, Croatia is the country that has made the greatest amount of progress. Thus, Croatia has proven its readiness to join the EU many times, for example with the settlement of the fishing dispute. Progress has also been recorded with regard to the fight against corruption, as can be seen by the arrest of the former prime minister, Ivo Sanader. When it comes to addressing the issue of war crimes, Croatia seems to be moving away from its past, for example by providing support for returning war refugees. The motion for a resolution contains a few superfluous, overly politically correct platitudes, for example with regard to the protection of transsexuals in paragraph 5. However, the report is, by and large, acceptable. It refers to the progress that has been made and seeks a swift accession process. That is to be welcomed, as, from a cultural and historical point of view, Croatia is firmly rooted in Central Europe. I therefore voted in favour of this motion for a resolution.
Croatia is one of those countries which are drawing nearer to accession to the European Union. During the last few years, Croatia has shown great initiative and has made progress in many areas, from the judiciary, to human rights. Progress in these areas has given me great satisfaction, as a year ago I called on the Croatian Government to increase its efforts in amending its legislation in exactly these areas.
Croatia is currently struggling with the same problems as the majority of previous and current candidates for accession to the European Union, namely corruption, settling historical differences with neighbouring countries, and discrimination on the basis of sexual orientation. Solving problems of this type requires a huge effort not only from the authorities, but also from society. One cannot change the situation of sexual or ethnic minorities without exerting some influence on the citizens' outlook. However, as the example of new Member States has shown, belonging to the European Union gradually helps to foster acceptance of persons of foreign descent or differing sexual orientation.
The message that the European Union is ready to accept a new member into its community should be conveyed to Croatia. I hope this will happen soon.
in writing. - (LT) I voted in favour of this motion for a resolution, because Croatia has made huge progress in attaining the criteria necessary for the conclusion of the accession negotiations. Furthermore, it should be taken into account that the accession of Croatia would also encourage the rest of the countries of the Western Balkans to move towards EU Membership more quickly. I welcome the Croatian Government's efforts to combat various forms of corruption and the reforms of the public administration, and the judiciary being implemented. However, in order to properly implement the principles of the rule of law and gain citizens' confidence in the judiciary, the number of unresolved cases must be significantly reduced and the length of court procedures shortened. Furthermore, we must ensure that war crimes trials are unbiased and impartial. I agree with the proposal that greater attention must be paid to the safety of the Danube power plants due to be built. Furthermore, the Croatian Government urgently has to address the structural weaknesses of the economy and devote greater attention to regional cooperation, in order to tackle bilateral issues with neighbouring countries. I believe that negotiations with Croatia should only be completed once all the necessary reforms and other obligations have been implemented and without setting a specific time limit.
The Balkans region is crucial to the future geopolitical configuration of the European Union and, in this regard, Croatia is the country that has made the greatest progress in the accession process. Europe could make a real difference in that region by acting as a real driving force through economic and political reforms. That is why I voted for the motion for a resolution, given the policy of integration and expansion toward the democracy and market economy of south-west Europe. It is my opinion that disrupting and/or impeding enlargement to embrace the Balkans will certainly not save the fate of the European economy. It is important, then, to see Croatia as a nation that will help the entire Union to open its doors to other countries in the region. It will thus play a strategic role as a forerunner of this new process of integration and development.
Croatia's path to accession of the European Union has progressed significantly; progress has been noted particularly in attaining the benchmarks set in the negotiating chapters. It should be stressed that, according to Eurobarometer, the majority of the Croatian population believed very recently that accession to the EU would not benefit them. It is important to give consideration to whether or not the Croatian people want to join the EU and to allow them a free choice. The expansion of the European project is desirable, and beneficial to the creation of a single area of peace, freedom, democracy, progress and well-being. However, it is crucial that this project is and continues to be based solely and fundamentally on the will of the people. Croatia's accession is important in geopolitical terms in order to encourage the rest of the countries of the Western Balkans to launch and resolutely implement reforms related to accession to the European project. Following these benchmarks, I voted for this resolution.
in writing. - (RO) I welcome the progress made by Croatia in fulfilling the criteria required to conclude the accession negotiations. However, the Croatian Government needs to improve the coordination of central administrative institutions responsible for environmental management, in particular those for spatial planning, as well as waste, water and air quality management, in order to be able to preserve sufficiently a unique environment and maintain a high level of biodiversity. I think that the region's economic development could be accelerated through close cooperation between Croatia and the other countries as part of the Strategy for the Danube Region, using various forms of cooperation in the field of transport, the environment and economic development within the Danube macro-region.
I abstained from this vote. I am not opposed in principle to any country's entry to a Union that I do not wish to see as a club closed to countries that respect minimum values of democracy and human rights, and whose people freely choose accession. However, I cannot accept the pressures being applied to Croatia to speed up processes of privatising public companies. Nor can I accept the Commission's political interference in the internal decision-making process by supporting organisations that advocate accession in a country where, as the latest Eurobarometer shows, the majority of citizens believe that it would not be beneficial; this is not surprising if we consider the antisocial nature of current EU policy.
Accession negotiations with Croatia can be completed in the first half of 2011 provided that the necessary reforms continue to be pursued resolutely by, in particular, continuing to combat corruption, ensuring refugee return, restructuring shipyards, as well as reforming the Constitution and the judiciary.
Regarding corruption, although I acknowledge the commitment of the Croatian Government, which is evident for example in the trials involving two former ministers and a former prime minister, this is nevertheless a phenomenon that continues to be a serious and widespread problem. Judicial system reforms must also continue, notably by continuing the prosecution of war crimes and improving witness protection programmes.
The biggest challenge, however, could be that of explaining the benefits of EU membership to a somewhat sceptical population. Indeed, a recent Eurobarometer survey indicated that the majority of Croatian citizens believe that EU membership would not benefit the country, which is a concern. I therefore call on the government and civil society to work to ensure that the Croatians see the European project as being theirs as well. EU membership will in any case be subject to a referendum.
in writing. - With this resolution, the European Parliament commends Croatia for the substantial progress achieved in attaining the benchmarks necessary for the conclusion of the accession negotiations; it asks Croatia to pursue resolutely the necessary reforms in order to be able to attain the final benchmarks and to conclude the negotiations; and it calls on the Commission to use all its capacities to support Croatia's efforts to attain the benchmarks.
I voted in favour of this report because it sheds light on Croatia's progress in terms of completing the procedures for accession to the European Union. If Zagreb continues on the path of reform as it has done in recent years, there is a very good chance that negotiations will already be completed by June.
Now, however, the greatest challenge seems to be to convince local people that EU membership will bring real benefits to their country, since a recent official Eurobarometer poll seems to suggest that they believe otherwise. In view of the fact that membership will still be subject to a referendum, we must work to ensure that the Croatians see the major European project as belonging to their history and their future.
in writing. - (NL) By June 2011, candidate country Croatia will have completed its negotiations for accession to the European Union. I am pleased with the progress of the negotiations, but I want to see action before then. I do not want us to regret Croatia's accession later: let Bulgaria's and Romania's accession be a hard lesson to us. On paper, combating corruption is clearly one of the priorities of the Croatian Government, but we have seen very few corruption cases actually come to court. The vast majority of cases remain stuck at the investigation stage. This is remarkably often the case where senior officials are under investigation. I want to see Zagreb take action. After all, Croatia will receive some EUR 4 billion euros after it joins the EU. We must be able to trust the Croatian politicians who will be responsible for spending that money.
We must learn from our experience with Bulgaria and Romania. These countries joined the EU too quickly and, as a result, European money has found its way into all the wrong kinds of pockets. Thus, as long as the fight against corruption remains stuck at the current level, we will be unable to complete the negotiation process with Croatia: it is as simple as that.
in writing. - The ECR Group is very much in favour of EU enlargement. We believe it is one of the more successful aspects of EU policy, provided it is carried out according to rigorous criteria and that lessons are learned from other recent accessions. For this reason, we voted in favour of this resolution. However, we believe there are serious issues which still need to be resolved before Croatia accedes to the EU. Corruption and judicial reform have not been properly addressed. We are also concerned about media freedom, the prevalence of organised crime and the massive backlog of court cases. Furthermore, there are still unresolved border issues with Croatia's neighbours and we do not wish to see these imported into the EU. We do not wish to see Croatia then blocking the aspirations of other candidates. We already suffer from examples of this elsewhere.
in writing. - (DE) The motion for a resolution tabled by the Committee on Foreign Affairs is a very balanced one. It mentions all of the remaining weak areas that are currently preventing the closure of the last remaining open negotiating chapter. In its recommendations to the Croatian authorities, the report is mindful of sustainability, including with regard to the reforms of the judiciary and the fight against corruption, the guaranteed independence of which will be the key to Croatia's future democratic development. Moreover, the report does not forget to make the important point that the good work of the Croatian Government must continue with the same level of ambition after accession to the EU.
Recent months have shown that Croatia's efforts to accede to the European Union as quickly as possible have had tangible results. Reforms which began in previous years have contributed significantly to the development of many areas of life. It is particularly heartening to see increased cooperation with the International Criminal Tribunal for the former Yugoslavia in The Hague and also progress achieved in the field of women's rights and protection of ethnic minorities. Regional initiatives, such as an understanding between Croatia, Serbia and Slovenia for a joint railway undertaking are indications of a desire for peaceful cooperation, and contribute to increased economic development in the Balkans.
European Union Member States should continue to support Croatia's reform programme, paying particular attention to its most pressing problems, namely corruption, high levels of unemployment and the difficult situation the fragmented agricultural sector finds itself in. I hope that, in accordance with assurances from the Hungarian Presidency, we will complete negotiations with Croatia in June, and that in the second half of 2011 during the Polish Presidency, Croatia will become a Member State of the European Union.